 
EXHIBIT 10.5


 
MORTGAGE, SECURITY AGREEMENT,
ASSIGNMENT OF PRODUCTION AND PROCEEDS,
FINANCING STATEMENT AND FIXTURE FILING
 
FROM
 
RECOVERY ENERGY INC. (Taxpayer I.D. No. 74-3231613), AS DEBTOR
 
TO
 
HEXAGON INVESTMENTS, LLC, AS SECURED PARTY
 
Dated as of March 25, 2010
 
 

--------------------------------------------------------------------------------

 
THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS.
 
THIS INSTRUMENT SECURES PAYMENT OF FUTURE ADVANCES.
 
EXHIBIT “A” CONTAINS A LEGAL DESCRIPTION OF THE REAL ESTATE CONCERNED.  DEBTOR
HAS AN INTEREST OF RECORD IN THE REAL ESTATE.  SOME OF THE PERSONAL PROPERTY
CONSTITUTING A PORTION OF THE COLLATERAL IS OR IS TO BECOME FIXTURES RELATED TO
THE REAL ESTATE.
 
THIS INSTRUMENT IS TO BE RECORDED IN THE REAL ESTATE RECORDS OF THE COUNTY
RECORDER IN EACH COUNTY WHERE THE REAL ESTATE IS LOCATED.
 
THIS INSTRUMENT COVERS FIXTURES AND AS-EXTRACTED COLLATERAL.
 
A POWER OF SALE HAS BEEN GRANTED IN THIS INSTRUMENT.  A POWER OF SALE MAY ALLOW
SECURED PARTY TO TAKE THE COLLATERAL AND SELL IT WITHOUT GOING TO COURT IN A
FORECLOSURE ACTION.
 
THIS INSTRUMENT WAS PREPARED BY
 
AND WHEN RECORDED AND/OR FILED
 
RETURN TO:
 
Deborah J. Thomas
Holme Roberts & Owen LLP
1700 Lincoln, Suite 4100
Denver, Colorado 80203

 
 
 

--------------------------------------------------------------------------------


 
MORTGAGE, SECURITY AGREEMENT,
 
ASSIGNMENT OF PRODUCTION AND PROCEEDS,
 
FINANCING STATEMENT
 
AND FIXTURE FILING
 
This Mortgage, Security Agreement, Assignment of Production and Proceeds,
Financing Statement and Fixture Filing (this “Instrument”), dated as of March
25, 2010, is from RECOVERY ENERGY, INC., a Nevada corporation (“Debtor”), with
Organizational I.D. No. 74-3231613 and with an address of 1515 Wynkoop Street,
Suite 200, Denver, Colorado 80202, to HEXAGON INVESTMENTS, LLC, a Colorado
limited liability company (“Secured Party”), with an address of 730 17th Street,
Suite 800, Denver, Colorado  80202.
 
COLLATERAL
 
All of the property described in paragraphs 1-8 below is herein collectively
called the “Collateral”:
 
1. The entire estates or the undivided interests therein as described in Exhibit
“A” in and to all of the mineral estates, surface estates, leasehold estates and
other estates described in Exhibit “A” and in and to the mineral interests,
royalty interests, working interests, operating rights interest, record title
interests, overriding royalty interests, production payment interests, net
profit interests and other interests described in Exhibit “A” and in and to the
leases, licenses, subleases, sublicenses, easements, rights-of-way, farmouts,
farmins, minerals agreements, unit agreements, cooperative development
agreements, communitization agreements, unit operating agreements, pooling
agreements, joint operating agreements and other documents and instruments
described in Exhibit “A” and any other estates, property interests and rights
described in Exhibit “A”, covering or relating to all or any part of the land
described either in Exhibit “A” or in the leases, licenses, subleases,
sublicenses, easements, rights-of-way, agreements and other documents and
instruments described in Exhibit “A” (the “Land”; the term “Land” as used herein
includes the land specifically described in Exhibit “A” and all land described
in or covered by the leases, licenses, subleases, sublicenses, easements,
rights-of-way, agreements and other documents and instruments described in
Exhibit “A” whether or not such land is specifically described in Exhibit “A”),
together with any and all other right, title and interest of Debtor of whatever
kind or character (whether now owned or hereafter acquired by operation of law
or otherwise) (which right, title and interest of Debtor shall, for all purposes
of this Instrument, be deemed to include any and all right, title and interest
now owned or hereafter acquired by Debtor in any amendment, modification,
supplement, restatement, extension, renewal or replacement of any of the leases,
licenses, subleases, sublicenses, easements, rights-of-way, agreements and other
documents and instruments described in Exhibit “A”) in, to and under or that
covers, affects or otherwise relates to the Land or the leases, licenses,
subleases, sublicenses, easements, rights of way, agreements and other documents
and instruments described in Exhibit “A” or to any of the estates, property,
interests or rights described or referred to above or herein, including the
following:
 
 
1

--------------------------------------------------------------------------------


 
a. All of Debtor’s right, title and interest of whatever kind or character
(whether now owned or hereafter acquired by operation of law or otherwise) in,
to and under or that covers, affects or otherwise relates to the Land or the
leases, licenses, subleases, sublicenses, easements, rights-of-way, agreements
and other documents and instruments described in Exhibit “A” or to any of the
estates, property, interests or rights described or referred to above or herein,
even though Debtor’s interest therein may be incorrectly described in, omitted
from or not described in Exhibit “A”;
 
b. All of Debtor’s right, title and interest (whether now owned or hereafter
acquired by operation of law or otherwise) in, to and under all presently
existing and hereafter created oil, gas or mineral unitization, cooperative
development, pooling, spacing or communitization agreements, declarations or
orders, and in and to the lands and properties covered and the units created
thereby (including units formed under orders, rules, regulations or other
official acts of any federal, state, tribal, local or other authority having
jurisdiction and so called “working interest units” created under operating and
similar agreements or otherwise), that cover, affect or otherwise relate to the
Land or the leases, licenses, subleases, sublicenses, easements, rights-of-way,
agreements and other documents and instruments described in Exhibit “A” or to
any of the estates, property, interests or rights described or referred to above
or herein;
 
c. All of Debtor’s right, title and interest (whether now owned or hereafter
acquired by operation of law or otherwise) in, to and under all presently
existing and hereafter created operating agreements, equipment leases,
production sales, purchase, exchange or processing agreements, transportation or
gathering agreements, farmout or farmin agreements, disposal agreements, area of
mutual interest agreements and other contracts or agreements that cover, affect
or otherwise relate to the Land or the leases, licenses, subleases, sublicenses,
easements, rights-of-way, agreements and other documents and instruments
described in Exhibit “A” or to any of the estates, property, interests or rights
described or referred to above or herein or the operations thereon, or the
production, treatment, storage, gathering, transportation, handling, processing,
manufacturing, sale or marketing of Hydrocarbons (as hereinafter defined)
produced therefrom or allocated or attributed thereto, including those contracts
and agreements listed in Exhibit “A” as the same may be amended or supplemented
from time to time; and
 
d. All of Debtor’s right, title and interest of whatever kind or character
(whether now owned or hereafter acquired by operation of law or otherwise) in,
to and under all presently existing or hereafter created easements, servitudes,
rights-of-way, surface leases, licenses, permits and other surface rights used,
or held for use, in connection with the Land or any of the estates, property,
interests or rights described or referred to above or herein, or the operations
thereon, or the production, treatment, storage, gathering, transportation,
handling, processing, manufacturing, sale or marketing of Hydrocarbons produced
therefrom or allocated or attributed thereto, including the easements and
rights-of-way described in Exhibit “A” hereto as same may be amended or
supplemented from time to time;
 
 
2

--------------------------------------------------------------------------------


 
 
2. All of the oil, gas, drip gasoline, natural gasoline, natural gas liquids,
condensate, distillate, casinghead gas and other solid, liquid or gaseous
hydrocarbons and other associated or related substances of whatever kind or
character and in whatever form or phase, including gases produced from
coal-bearing formations and strata such as so-called “coal-bed gas” and
“coal-bed methane” (collectively, “Hydrocarbons”) in, on, under or allocated or
attributed to any of the estates, property, interests or rights described or
referred to above or herein or any other interest of Debtor (whether now owned
or hereafter acquired by operation of law or otherwise) in, to and under or that
covers, affects or otherwise relates to the Land or to any of the estates,
property, interests or rights described or referred to above or herein;
 
3. All wells, platforms, derricks, casing, tubing, tanks, tank batteries,
treaters, separators, rods, pumps, pumping units, flow lines, water lines,
transportation lines, gathering lines, gas lines, machinery, pipelines, power
lines and other goods and equipment, and all of the personal property and
fixtures, as defined under applicable state law, now or hereafter located in,
on, under, affixed, allocated or attributed to or obtained or used in connection
with any of the estates, property, interests or rights described or referred to
above or herein or any other interest of Debtor (whether now owned or hereafter
acquired by operation of law or otherwise) in, to and under or that covers,
affects or otherwise relates to the Land or to any of the estates, property,
interests or rights described or referred to above or herein, or that are used
or purchased for the production, treatment, storage, gathering, transportation,
handling, processing, manufacturing, sale or marketing of Hydrocarbons;
 
4. All of the accounts, contract rights and general intangibles now or hereafter
arising in connection with the production, treatment, storage, gathering,
transportation, handling, processing, manufacturing, sale or marketing of
Hydrocarbons produced from or allocated or attributed to any of the estates,
property, interests or rights described or referred to above or herein or any
other interest of Debtor (whether now owned or hereafter acquired by operation
of law or otherwise) in, to or under or that covers, affects or otherwise
relates to the Land or to any of the estates, property, interests or rights
described or referred to above or herein and all other accounts, contract rights
and general intangibles now or hereafter arising in connection with the estates,
property, interests or rights described or referred to above or herein;
 
5. All of the severed and extracted Hydrocarbons, including “as-extracted
collateral” (as defined in the applicable version of the Uniform Commercial Code
in effect in each jurisdiction in which any of the Land is located) produced
from or allocated or attributed to any of the estates, property, interests or
rights described or referred to above or herein or any other interest of Debtor
(whether now owned or hereafter acquired by operation of law or otherwise) in,
to and under or that covers, affects or otherwise relates to the Land or to any
of the estates, property, interests or rights described or referred to above or
herein;
 
6. All renewals, extensions and restatements of, modifications, changes,
amendments and supplements to, and substitutions for the estates, property,
interests and rights described or referred to in paragraphs 1 through 5 above,
and all additions and accessions thereto;
 
 
3

--------------------------------------------------------------------------------


 
 
7. All of the rights, privileges, benefits, hereditaments and appurtenances in
any way belonging, incidental or appertaining to the estates, property,
interests and rights described or referred to in paragraphs 1 through 6 above;
and
 
8. All of the proceeds and products of the estates, property, interests and
rights described or referred to in paragraphs 1 through 7 above, including,
condemnation awards and the proceeds of any and all insurance policies
(including title insurance policies as well as other types of insurance
policies) covering all or any part of said estates, property, interests or
rights and, to the extent they may constitute proceeds, instruments, accounts,
securities, general intangibles, contract rights and inventory.
 
GRANTING CLAUSES
 
In consideration of ten dollars and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by Debtor, and the
matters hereinafter set forth, Debtor hereby:
 
A. Real Property.  Grants, bargains, sells, mortgages, assigns, transfers and
conveys to Secured Party with POWER OF SALE, that part of the Collateral that is
real property (including any fixtures that are real property under applicable
state law) subject to the assignment of severed and extracted Hydrocarbons and
the proceeds thereof made under paragraph C below; TO HAVE AND TO HOLD all of
the Collateral that is real property (including any fixtures that are real
property under applicable state law), together with all of the rights,
privileges, benefits, hereditaments and appurtenances in any way belonging,
incidental or pertaining thereto, for the security and benefit of Secured Party
and its successors and assigns, subject to all of the terms, conditions,
covenants and, agreements herein set forth;
 
B. Personal Property.  Grants to Secured Party a security interest in that part
of the Collateral that is personal property (including any fixtures that are
personal property under applicable state law); and
 
C. Assignment of Production.  Absolutely assigns to Secured Party all of the
severed and extracted Hydrocarbons produced from or allocated or attributed to
any of the Collateral or any other interest of Debtor (whether now owned or
hereafter acquired by operation of law or otherwise) in, to and under or that
covers, affects or otherwise relates to the Land or to any of the estates,
property rights or other interests described or referred to above, together with
all of the proceeds thereof.
 
ARTICLE I   
 
Obligations
 
Section 1.1      Obligations Secured.  This Instrument is executed, acknowledged
and delivered by Debtor to secure and enforce the following indebtedness,
liabilities and obligations (the “Obligations”):
 
 
4

--------------------------------------------------------------------------------


 
 
A. Note.  All indebtedness (including principal, interest, fees and penalties),
liabilities and obligations under or pursuant to that certain Promissory Note,
dated March 25, 2010, in the principal amount of $6,000,000, made by Debtor, and
payable to the order of Secured Party on or before December 1, 2010, together
with interest until maturity or default at the rate of 15% per annum (the
“Standard Interest Rate”), and after maturity or default at the rate of 20% per
annum (the “Default Rate”), and any renewals, extensions or restatements
thereof, modifications, changes, amendments or supplements thereto and
substitutions therefor (collectively, the “Note”):
 
B. Credit Agreement.  All indebtedness, liabilities and obligations of Debtor of
whatever kind or character, now existing or hereafter created or arising under
or pursuant to that certain Credit Agreement (the “Credit Agreement”), of even
date herewith, as amended and as may be amended from time to time, between
Debtor and Secured Party;
 
C. This Instrument.  All indebtedness, liabilities and obligations of Debtor to
Secured Party of whatever kind or character, now existing or hereafter created
or arising under or pursuant to this Instrument, including those arising under
or pursuant to the representations, warranties, covenants and indemnities
contained herein and any and all amounts advanced to protect the liens and
security interests herein granted and all reasonable attorneys’ fees, court
costs, and expenses of whatever kind or character now existing or hereafter
created or arising, incident thereto or to the collection of the indebtedness,
liabilities and obligations hereby secured and enforcement of the liens and
security interests herein granted and created;
 
D. Other Obligations.  All other indebtedness, liabilities and obligations of
Debtor to Secured Party of whatever kind or character now existing or hereafter
created or arising, whether fixed, absolute or contingent, direct or indirect,
primary or secondary, joint, several or joint and several, due or to become due,
and however evidenced whether by note, open account, overdraft, endorsement,
security agreement, guarantee or otherwise, it being contemplated that Debtor
may hereafter become indebted to Secured Party in such further sum or sums; and
 
E. Renewals, Extensions and Amendments.  All indebtedness, liabilities and
obligations of whatever kind or character, now existing or hereafter created or
arising under or pursuant to all renewals, extensions and restatements of,
modifications, changes, amendments and supplements to and substitutions for, all
or any part of the foregoing.
 
Section 1.2      Future Advances.  Debtor and Secured Party agree and
acknowledge that Secured Party may elect to make additional advances under the
terms of the Note, the Credit Agreement or otherwise, and that any such future
advances shall be subject to, and secured by, this Instrument.  Should the
Obligations decrease or increase pursuant to the terms of the Note, the Credit
Agreement or otherwise, at any time or from time to time, this Instrument shall
retain its priority position of record until (a) the termination of the Credit
Agreement, (b) the full, final and complete payment of all the Obligations, and
(c) the full release and termination of the liens and security interests created
by this Instrument. The aggregate unpaid principal amount of the Obligations
outstanding at any particular time (after having given effect to all advances
and all repayments made prior to such time) which is secured by this Instrument
shall not aggregate in excess of $12,000,000.  Such amount does not in any way
imply that Secured Party is obligated to make any future advances to Debtor at
any time unless specifically so provided in the Credit Agreement.
 
5

--------------------------------------------------------------------------------


 
 
ARTICLE II   

 
Warranties, Representations, Covenants
 
and Indemnities
 
Section 2.1       Representations and Warranties.  Debtor warrants and
represents as follows:
 
A. Power and Authority.  Debtor has the power and authority to mortgage, pledge
and hypothecate the Collateral as provided herein.
 
B. Title. Unless otherwise indicated in Exhibit “A”, to the best of Debtor's
knowledge the oil and gas leases and licenses described in Exhibit “A” cover all
of the oil, gas and other Hydrocarbons in and under the Land. Debtor has good
and defensible title to the Collateral; and Debtor has good and defensible title
to the undivided interests in the leases, licenses, sublicenses, sublicensing,
easements, rights-of-way, agreements and other documents and instruments as
described in Exhibit “A” free and clear of all royalties and other burdens,
charges, liens, security interests, encumbrances, agreements, contracts,
assignments and other matters, except (1) landowner’s royalties and the
overriding royalties and the agreements and contracts specifically described in
Exhibit “A”, (2) the liens and security interests evidenced by this Instrument,
(3) statutory liens for taxes which are not yet delinquent, (4) liens under
operating agreements, pooling orders and unitization agreements, and mechanics'
and materialmen's liens, with respect to obligations which are not yet due, and
(5) other interests in favor of Secured Party. To the best of Debtor's knowledge
the leases, licenses, subleases, sublicenses, easements, rights-of-way,
agreements and other documents and instruments described in Exhibit “A” are
valid and subsisting and are in full force and effect. To the best of Debtor's
knowledge, all rents and royalties due and payable under the leases, licenses,
subleases, sublicenses, easements, rights-of-way, agreements and other documents
and instruments described in Exhibit “A” have been paid. All wells located on
the Land have been drilled, operated and produced in conformity with all
applicable laws and rules, regulations and orders of all regulatory authorities
having jurisdiction, and are subject to no penalties on account of past
production. To the best of Debtor's knowledge none of such wells are deviated
from the vertical more than the maximum permitted by applicable laws, rules,
regulations and orders. To the best of Debtor's knowledge such wells are in fact
bottomed under and are producing from, and the well bores are wholly within, the
lands described in Exhibit “A”. Debtor warrants and will forever defend the
title to the Collateral, subject to the aforesaid, against the claims of all
persons claiming or to claim the same or any part thereof by, through or under
the Debtor but not otherwise.
 
6

--------------------------------------------------------------------------------


 
 
 
C. Working and Net Revenue Interests.
 
(1) With respect to each of the oil and gas leases and wells described in
Exhibit “A”, Debtor’s share of development and operating costs with respect to
the portion of the Land covered thereby as described in Exhibit “A”, without
regard to pooling and unitization, is not greater than the “Working Interest” or
“WI” specified in Exhibit “A”; and Debtor’s share of the gross production of all
oil, gas and other Hydrocarbons produced, saved and marketed from said Land,
without regard to pooling and unitization, is no less than the “Net Revenue
Interest” or “NRI” specified in Exhibit “A”.
 
(2) With respect to each of the overriding royalty interests described in
Exhibit “A”, Debtor’s share of the gross production of oil, gas and other
Hydrocarbons produced, saved and marketed from the portion of the Land subject
thereto as described in Exhibit “A”, is no less than the percentage specified in
Exhibit “A”.
 
(3) With respect to each of the mineral interests described in Exhibit “A”,
Debtor’s share of the oil, gas and other Hydrocarbons in and under and that may
be produced, saved and marketed from the portion of the Land subject thereto as
described in Exhibit “A” is no less than the stated percentage specified in
Exhibit “A”.
 
(4) With respect to each of the royalty interests described in Exhibit “A”,
Debtor’s share of the gross production of oil, gas and other Hydrocarbons
produced, saved and marketed from the portion of the Land subject thereto as
described in Exhibit “A” is no less than the percentage specified in Exhibit
“A”.
 
(5) With respect to each of the units and pools described in Exhibit “A”,
Debtor’s share of development and operating costs with respect to the portion of
the Land covered thereby as described in Exhibit “A” or in the agreements
creating such units and pools recorded as described in Exhibit “A” and the wells
on said Land, is no greater than the “Working Interest” or “WI” specified in
Exhibit “A”; and Debtor’s share of the gross production of oil, gas and other
Hydrocarbons produced, saved and marketed from said Land and said wells is no
less than the “Net Revenue Interest” or “NRI” specified in Exhibit “A”.
 
All such shares of development and operating costs and of gross production are
not and will not be subject to change (other than changes that arise pursuant to
nonconsent provisions of operating agreements described in Exhibit “A” in
connection with operations hereafter proposed) except, and only to the extent
that such changes are reflected in Exhibit “A”.
 
 
7

--------------------------------------------------------------------------------


 
D. Operations of Oil and Gas Properties.  The Collateral (and all properties
spaced, communitized, unitized or otherwise aggregated therewith) will be
maintained, operated and developed in a good and workmanlike manner and in
conformity in all material respects with all applicable laws, rules, regulations
and orders of all federal, state, tribal and local governmental bodies,
authorities and agencies and in conformity in all material respects with the
provisions of all leases, subleases or other contracts and agreements comprising
a part of the Collateral.  To the best of Debtor's knowledge none of the
Collateral is subject to having allowable production reduced below the full and
regular allowable (including the maximum permissible tolerance) because of an
overproduction (whether or not the same was permissible at the time) prior to
the date hereof.
 
E. Sale of Production.
 
(1) All proceeds from the sale of Debtor’s interests in Hydrocarbons from the
Collateral are currently being paid in full to Debtor by the purchaser or
remitter thereof on a timely basis and at prices and terms comparable to market
prices and terms generally available at the time such prices and terms were
negotiated for oil and gas production from producing areas situated near the
Collateral, and none of such proceeds are currently being held in suspense by
such purchaser or any other party.
 
(2) Neither Debtor, nor to the best of Debtor's knowledge its predecessors in
title, have entered into or are subject to any agreement or arrangement
(including “take or pay” or similar arrangements) nor to the best of Debtor's
knowledge is the Collateral subject to any such agreement or arrangement, to
deliver Hydrocarbons produced or to be produced from the Collateral at some
future time without then or thereafter receiving full payment therefor.
 
(3) To the best of Debtor's knowledge none of the Collateral is or will become
subject to any contractual or other arrangement whereby payment for production
from such Collateral is to be deferred for a substantial period after the month
in which such production is delivered (that is, in the case of oil, not in
excess of 60 days, and in the case of gas, not in excess of 90 days).
 
(4) Except for existing production sales contracts, processing agreements or
transportation agreements, none of the Collateral is or will become subject to
any contractual or other arrangement for the sale of crude oil that cannot be
canceled on 180 days’ or less notice; and none of the Collateral is or will
become subject to a gas sales contract that contains terms that are not
customary in the industry.
 
(5) To the best of Debtor's knowledge none of the Collateral is subject at the
present time to any regulatory refund obligation and, no facts exist that might
cause the same to be imposed.
 
(6) None of the Collateral is subject to a gas balancing arrangement under which
an imbalance exists with respect to which imbalance Debtor or the Collateral is
in an overproduced status and is required to (i) permit one or more third
parties to take a portion of the production attributable to such Collateral
without payment (or without full payment) therefor or (ii) make payment in cash,
in order to correct such imbalance.
 
F. Condition of Personal Property.  The inventory, equipment, fixtures and other
tangible personal property and fixtures forming a part of the Collateral are in
good repair and condition.  All of such Collateral is located on the Land.
 
 
8

--------------------------------------------------------------------------------


 
G. Contracts and Agreements.  Except for contracts and agreements that do not
have a material effect on the use, ownership, value or operation of the
Collateral, to the best of Debtor's knowledge Exhibit “A” sets forth all
operating agreements, equipment leases, production sales, purchase, exchange or
processing agreements, transportation or gathering agreements, farmout or farmin
agreements, disposal agreements, area of mutual interest agreements and other
contracts and agreements that cover, effect or otherwise relate to the Land or
the leases, licenses, subleases, sublicenses, easements, rights-of-way,
agreements and other documents and instruments described in Exhibit “A” that
relate to operations thereon, or the production, treatment, storage, gathering,
transportation, handling, processing, manufacturing, sale or marketing of
hydrocarbons produced therefrom or allocated or attributed thereto.
 
H. Consents and Preferential Rights to Purchase.  Except as specifically set
forth in Exhibit “A”, to the best of Debtor's knowledge there are no
preferential rights to purchase all or any portion of the Collateral and there
are no rights of third parties to consent to the transfer of all or any portion
of the Collateral.
 
I. Taxes.  To the best of Debtor's knowledge all ad valorem, property,
production, severance, excise and similar taxes and assessments based on or
measured by the ownership of property or the production of Hydrocarbons or the
receipt of proceeds therefrom relating to the Collateral that have become due
and payable have been properly and timely paid.
 
J. Federal State and Tribal Interests Leases.  Debtor is duly qualified to own,
hold and operate leases, easements, rights-of-way, mineral agreements and other
agreements covering, affecting or otherwise relating to federal, state and
tribal lands (including leases, easements and rights-of-way issued by the Bureau
of Land Management; leases, easements and rights-of-way issued by the Bureau of
Indian Affairs; and leases, easements, rights-of-way, mineral agreements and
other agreements with tribal governments or agencies or allottees).
 
K. Environmental Matters.
 
(1) To the best of Debtor's knowledge the Collateral is being, operated in
compliance with all applicable Environmental Laws (as hereinafter defined); and
no conditions exist on or with respect to the Collateral or, on any property
adjoining the Collateral that would subject Debtor, Secured Party or the owner
of any adjoining property to any damages (including actual, consequential,
exemplary and punitive damages), penalties, injunctive relief or cleanup costs
under any Environmental Laws (as hereinafter defined), or that require or are
likely to require cleanup, removal, remedial action or other response by Debtor,
Secured Party or the owner of any adjoining property pursuant to any
Environmental Laws.  Debtor is not a party to any litigation or administrative
proceeding, nor, to the best of Debtor’s knowledge, is any litigation,
administrative proceeding or investigation threatened against Debtor or the
Collateral, that asserts or alleges that Debtor or its predecessors in title to
the Collateral violated or are violating Environmental Laws or that Debtor or
such predecessors are required to clean up, remove or take remedial or other
responsive action due to the use, storage, treatment, disposal, discharge,
leaking or release of any Hazardous Substances or Solid Waste (as such terms are
hereinafter defined).  Neither Debtor nor to the best of Debtor's knowledge such
predecessors or any part of the Collateral is subject to any judgment, decree,
order or citation related to or arising out of Environmental Laws and Debtor has
not been named or listed as a potentially responsible party by any governmental
or other entity in a matter arising under or relating to any Environmental
Laws.  This representation shall continue to be true and correct following
disclosure to the applicable governmental authorities of all relevant facts,
conditions, and circumstances, if any, pertaining to the Collateral or to
Debtor.
 
9

--------------------------------------------------------------------------------


 
 
(2) Debtor undertook, at the time of acquisition of the Collateral, all
appropriate inquiry into the previous ownership and uses of the Collateral
consistent with good commercial and industry practice.  To the best of Debtor's
knowledge no Hazardous Substances or Solid Waste have been disposed of or
otherwise released on, to or from the Collateral, except in full compliance with
all Environmental Laws.  The use which Debtor makes and intends to make of the
Collateral will not result in the use or storage of any Hazardous Substances or
Solid Waste on, in or in connection with the Collateral, or disposal from the
Collateral, except in full compliance with all Environmental Laws, or result in
any requirement that Debtor apply for or obtain a permit under RCRA (as
hereinafter defined) or other Environmental Law for the treatment, storage or
disposal of Hazardous Substances or Solid Waste.  To the best of Debtor's
knowledge there are no regulated underground storage tanks located on or in the
Collateral.
 
(3) As used herein, the term “Environmental Laws” shall mean any and all present
and future laws (whether common or statutory), compacts, treaties, conventions
or rules, regulations, codes, plans, requirements, criteria, standards, orders,
decrees, judgments, injunctions, notices or demand letters issued, promulgated
or entered thereunder by any federal, tribal, state or local governmental entity
relating to public or employee health and safety, pollution or protection of the
environment, including the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, as amended by the Superfund Amendment and
Reauthorization Act of 1986 (“CERCLA”), the Resource Conservation and Recovery
Act of 1976, as amended by the Used Oil Recycling Act of 1980, the Solid Waste
Disposal Act Amendments of 1980, and the Hazardous and Solid Waste Amendments of
1984, (“RCRA”), the Federal Safe Drinking Water Act, the Federal Water Pollution
Control Act, the Oil Pollution Act of 1990, the Emergency Planning and Community
Right-to-Know Act of 1986, the Clean Air Act and any and all other federal,
state, tribal and local laws, rules, regulations and orders relating to
reclamation of land, wetlands and waterways or relating to use, storage,
emissions, discharge, cleanup, release or threatened release of pollutants,
contaminants, chemicals or industrial, toxic or Hazardous Substances or Solid
Waste on or into the workplace or the environment (including ambient air,
oceans, waterways, wetlands, surface water, ground water (tributary and
nontributary), land surface or subsurface strata) or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation or handling of pollutants, contaminants, chemicals or industrial,
toxic, hazardous or similar substances, as all of the foregoing may be amended,
supplemented and reauthorized from time to time.
 
10

--------------------------------------------------------------------------------


 
 
(4) As used herein, the term “Hazardous Substances” shall mean any and all
(a) “hazardous substances,” as defined by CERCLA; (b) “hazardous wastes,” as
defined by RCRA; (c) any pollutant, contaminate or hazardous, dangerous or toxic
chemicals, materials or substances within the meaning of any Environmental Law;
(d) any radioactive material, including any source, special nuclear or
by-product material as defined at 42 U.S.C. § 2011 et seq., as amended; and
(e) asbestos in any form or condition.  As used herein, the term “release” shall
have the meaning specified in CERCLA, and the terms “Solid Waste,” “disposal” or
“disposed” shall have the meaning specified in RCRA.  In the event CERCLA, RCRA
or any other applicable Environmental Law is amended so as to broaden the
meaning of any terms defined thereby, such broader meaning shall apply
subsequent to the effective date of such amendment; and to the extent that the
laws of any state in which the Collateral are located establish a meaning for
“hazardous substance,” “release,” “solid waste,” “hazardous wastes,” or
“disposal” that is broader than that specified in either CERCLA or RCRA, such
broader meaning shall apply.
 
L. Non-Foreign Person Status.  Debtor is not a “foreign person” within the
meaning of the Internal Revenue Code of 1986, as amended (the “Code”), Sections
1445 and 7701; that is, Debtor is not a nonresident alien, foreign corporation,
foreign partnership, foreign trust or foreign estate as those terms are defined
in the Code and any regulations promulgated thereunder.
 
M. Structure.  Debtor’s name, identity, entity structure, organizational
identification number and state of organization are correctly reflected in the
preamble to this Instrument.
 
Section 2.2       Covenants.  Debtor covenants and agrees as follows:
 
A. Obligations.  Debtor shall pay when due and perform the Obligations in
accordance with the terms thereof and hereof.
 
B. Recording and Filing.  Debtor shall (1) promptly and at Debtor’s own expense,
file in such offices, at such times and as often as may be necessary, this
Instrument and every other instrument in addition or supplemental hereto,
including applicable financing statements, as may be necessary to create,
perfect, maintain and preserve the first priority of the liens and security
interests intended to be created hereby and the rights and remedies of Secured
Party hereunder; (2) promptly furnish to Secured Party evidence satisfactory to
Secured Party of all such filings; and (3) otherwise do all things necessary or
expedient to be done effectively to create, perfect, maintain and preserve the
priority of the liens and security interests intended to be created hereby as a
first lien on real property and fixtures and a first priority security interest
in personal property and fixtures.
 
C. Modifications and Dispositions.  Without the prior written consent of Secured
Party, Debtor shall not (1) amend, modify or otherwise revise any lease, license
or other agreement described in Exhibit “A”; (2) release, surrender, abandon or
forfeit the Collateral or any part thereof; (3) sell, convey, assign, lease,
sublease, alienate, mortgage or grant security interests in or otherwise dispose
of or encumber the Collateral or any part thereof, except to the extent
explicitly permitted by the Credit Agreement and except sales of severed
Hydrocarbons in the ordinary course of Debtor’s business and for fair
consideration, and except for the liens and security interests created by this
Instrument and liens for taxes, assessments and governmental charges not
delinquent; or (4) consent to, permit or authorize any such act by another party
with respect to the Land, the Collateral or any part thereof.
 
 
11

--------------------------------------------------------------------------------


 
D. Maintenance of Collateral.  Debtor shall, at Debtor’s own expense, (1) keep
in full force and effect all of the leases, licenses and other agreements
described in Exhibit “A” and all rights-of-way, easements and privileges
necessary or appropriate for the proper operation of such leases, licenses and
agreements, by the proper payment of all rentals, royalties and other sums due
thereunder and the proper performance of all obligations and other acts required
thereunder; (2) cause the Collateral to be properly maintained, developed and
continuously operated for the production of Hydrocarbons and protected against
drainage and damage in a good and workmanlike manner as a prudent operator would
in accordance with good oil field practice and applicable federal, state, tribal
and local laws, rules, regulations and orders; (3) pay or cause to be paid when
due all expenses incurred in connection with such maintenance, development,
operation and protection of the Collateral; (4) keep all goods, including
equipment, inventory and fixtures included in the Collateral in good and
effective repair, working order and operating condition and make all repairs,
renewals, replacements, substitutions, additions and improvements thereto and
thereof as are necessary and proper; (5) permit Secured Party, and its
respective agents, employees, contractors, designees and consultants, to enter
upon the Collateral for the purpose of investigating and inspecting the
condition and operation of the Collateral, and do all things necessary or proper
to enable Secured Party to exercise this right whenever Secured Party so
desires; and (6) do all other things necessary to keep unimpaired Secured
Party’s interests in the Collateral.
 
E. Notification of Breach.  Debtor shall promptly, and in no event later than 3
days after becoming aware, notify Secured Party (1) if any representation or
warranty of Debtor contained in this Agreement is discovered to be or becomes
untrue, or (2) Debtor fails to perform or comply with any covenant or agreement
contained in this Agreement or it is reasonably anticipated that Debtor will be
unable to perform or comply with any covenant or agreement contained in this
Agreement.  Debtor shall cause all the representations and warranties of Debtor
contained in this Agreement to be true and correct in all material respects from
time to time and all times.
 
F. Defense of Title.  If the title or interest of Debtor or Secured Party to the
Collateral or any part thereof, or the lien or encumbrance created by this
Instrument, or the rights or powers of Secured Party hereunder, shall be
attacked, either directly or indirectly, or if any legal proceedings are
commenced against Debtor or the Collateral, Debtor shall promptly give written
notice thereof to Secured Party and, to the extent the same arises by, through
or under Debtor, at Debtor’s own expense shall take all reasonable steps
diligently to defend against any such attack or proceedings, employing attorneys
acceptable to Secured Party.  Secured Party and may take such independent action
in connection therewith as it may in its discretion deem advisable, and all
costs and expenses, including attorneys’ fees and legal expenses, incurred by or
on behalf of Secured Party in connection therewith, to the extent the same
arises by, through or under Debtor, shall be a demand obligation owing by Debtor
to Secured Party and shall bear interest at the Default Rate until paid, and
shall constitute a part of the Obligations and be indebtedness secured and
evidenced by this Instrument.
 
12

--------------------------------------------------------------------------------


 
 
G. Environmental Matters.  (1) Debtor shall comply with all Environmental Laws
and shall maintain and obtain all permits, licenses and approvals required under
Environmental Laws.  Debtor shall not cause or permit the Collateral or Debtor
to be in violation of, or do anything or permit anything to be done that will
subject the Collateral, Debtor or Secured Party to any remedial obligations
under any applicable Environmental Laws, assuming disclosure to the applicable
governmental authorities of all relevant facts, conditions and circumstances, if
any, pertaining to the Collateral or otherwise.  Debtor shall promptly notify
Secured Party in writing of any existing, pending or threatened investigation or
inquiry by any governmental authority in connection with any applicable
Environmental Laws.  Debtor shall take all steps necessary to determine that no
Hazardous Substances or Solid Waste have been used or stored on, in or in
connection with the Collateral, or disposed of or otherwise released on, to or
from the Collateral, except in full compliance with all Environmental
Laws.  Debtor shall not cause or permit the use or storage of Hazardous
Substances or Solid Waste on, in or in connection with the Collateral or
disposal of Hazardous Substances or Solid Waste from the Collateral, except in
full compliance with all Environmental Laws, or make any use of the Collateral
that results in any requirement that Debtor apply for or obtain a permit under
RCRA or other Environmental Law for the treatment, storage or disposal of
Hazardous Substances or Solid Waste.  Debtor covenants and agrees to keep or
cause the Collateral to be kept free of any Hazardous Substances or Solid Waste
except in full compliance with all Environmental Laws, and, promptly upon the
discovery that the presence of any such substance on the Collateral is not in
full compliance, to remove the same (or if removal is prohibited by law, to take
whatever action is required by law) at its sole expense.  Upon Secured Party’s
reasonable request based upon the condition of or operations on the Collateral,
at any time and from time to time, Debtor shall provide at Debtor’s sole expense
inspections, tests and audits of the Collateral from an engineering or
consulting firm approved by Secured Party indicating the presence or absence of
Hazardous Substances or Solid Waste on, in or under the Collateral that are not
in compliance with applicable Environmental Laws.  If Debtor fails to provide
same after 20 days’ notice, Secured Party may order same, and Debtor grants to
Secured Party and its respective employees, agents, contractors, designees and
consultants access to the Collateral and a license (which is coupled with an
interest and irrevocable) to perform inspections, tests and audits.  The cost of
such inspections, tests and audits shall be a demand obligation owing by Debtor
to Secured Party and shall bear interest at the Default Rate until paid, and
shall constitute a part of the Obligations and be indebtedness secured and
evidenced by this Instrument.  Nothing contained herein shall relieve Debtor
from conducting its own inspections, tests and audits or taking any other steps
necessary to comply with all Environmental Laws, nor shall anything contained
herein be construed to imply or impose any duty on Secured Party concerning
Debtor’s compliance or noncompliance therewith.  Secured Party’s rights under
this paragraph are for the sole purpose of protecting Secured Party’s security
for the repayment of the Obligations and shall not under any circumstances be
construed as granting the right to participate or constitute participation in
the management of the Collateral or the business conducted thereon.
 
 
13

--------------------------------------------------------------------------------


 
 
H. Change in Debtor.  Debtor shall not cause or permit any change to be made in
its name, identity, corporate structure or state of organization, unless Debtor
shall have notified Secured Party of such change at least thirty days prior to
the effective date of such change, and shall have first taken all action
required by Secured Party for the purpose of further perfecting or protecting
the security interest in favor of Secured Party in the Collateral.  In any
notice furnished pursuant to this Subsection 2.2H., Debtor shall expressly state
that the notice is required by this Instrument and contains facts that may
require additional filings of financing statements or other notices for the
purposes of continuing perfection of Secured Party’s security interest in the
Collateral.
 
I. Further Assurances.  Debtor shall execute, acknowledge and deliver, or cause
to be executed, acknowledged or delivered, to Secured Party such other and
further instruments and do such other acts as in the reasonable opinion of
Secured Party may be necessary or desirable to effect the intent of this
Instrument, promptly upon request of Secured Party and at Debtor’s expense.
 
Section 2.3       Costs, Expenses and Indemnities.  Debtor agrees to pay and
indemnify Secured Party as follows:
 
A. Costs and Expenses.  Debtor shall indemnify Secured Party from and reimburse
and pay Secured Party for all fees, costs and expenses (including attorneys’
fees, court costs and legal expenses and consultant’s and expert’s fees and
expenses), incurred or expended by Secured Party in connection with (1) the
breach by Debtor of any representation or warranty contained in this Instrument,
the Credit Agreement, the Note or any other documents and instruments
evidencing, securing or otherwise relating to the Obligations; (2) the failure
by Debtor to perform any agreement, covenant, condition, indemnity or obligation
contained in this Instrument, the Credit Agreement, the Note or any other
documents and instruments evidencing, securing or otherwise relating to the
Obligations; (3) Secured Party’s exercise of any of its rights and remedies
under this Instrument, the Credit Agreement, the Note and the other documents
and instruments evidencing, securing or otherwise relating to the Obligations;
or (4) the protection of the Collateral and the liens thereon and security
interests therein.  All such fees, costs and expenses shall be a demand
obligation owing by Debtor to Secured Party and shall bear interest at the
Default Rate until paid, and shall constitute a part of the Obligations and be
indebtedness secured and evidenced by this Instrument.  The liabilities of
Debtor as set forth in this Section 2.3A shall survive the termination of this
Instrument.
 
14

--------------------------------------------------------------------------------


 
 
B. Indemnity.  Debtor shall indemnify and hold harmless Secured Party and
persons or entities owned or controlled by or affiliated with Secured Party and
their respective directors, officers, shareholders, partners, employees,
consultants and agents (herein individually, an “Indemnified Party,” and
collectively, “Indemnified Parties”) from and against, and reimburse and pay
Indemnified Parties with respect to, any and all claims, demands, liabilities,
losses, damages (including actual, consequential, exemplary and punitive
damages), causes of action, judgments, penalties, fees, costs and expenses
(including attorneys’ fees, court costs and legal expenses and consultant’s and
expert’s fees and expenses), of any and every kind or character, known or
unknown, fixed or contingent, that may be imposed upon, asserted against or
incurred or paid by or on behalf of any Indemnified Party on account of, in
connection with, or arising out of (1) any bodily injury or death or property
damage occurring in or upon or in the vicinity of the Collateral through any
cause whatsoever, (2) any act performed or omitted to be performed hereunder or
the breach of or failure to perform any warranty, representation, indemnity,
covenant, agreement or condition contained in this Instrument, the Credit
Agreement, the Note or any other documents and instruments evidencing, securing
or relating to the Obligations, (3) any transaction, act, omission, event or
circumstance arising out of or in any way connected with the Collateral or with
this Instrument, the Credit Agreement, the Note or any other documents and
instruments evidencing, securing or relating to the Obligations, and (4) the
violation of or failure to comply with any statute, law, rule, regulation or
order, including Environmental Laws and statutes, laws, rules, regulations and
orders relating to Hazardous Substances or Solid Waste.  Without limiting the
generality of the foregoing, it is the intention of Debtor and Debtor agrees
that the foregoing indemnities shall apply to each Indemnified Party with
respect to claims, demands, liabilities, losses, damages (including actual,
consequential, exemplary and punitive damages), causes of action, judgments,
penalties, fees, costs and expenses (including attorneys’ fees, court costs and
legal expenses and consultant’s and expert’s fees and expenses) of any and every
kind or character, known or unknown, fixed or contingent, that in whole or in
part are caused by or arise out of the negligence of such Indemnified Party;
however, such indemnities shall not apply to any Indemnified Party to the extent
the subject of the indemnification is caused by or arises out of the gross
negligence or willful misconduct of such Indemnified Party.  The foregoing
indemnities shall not terminate upon the release, foreclosure or other
termination of this Instrument, but shall survive the foreclosure of the liens
and security interests created by this Instrument or conveyance in lieu of
foreclosure and the repayment and performance of the Obligations and the
discharge and release of the liens and security interest created by this
Instrument and the other instruments and documents evidencing, securing or
relating to the Obligations.  Any amount to be paid hereunder by Debtor to
Secured Party or for which Debtor has indemnified an Indemnified Party shall be
a demand obligation owing by Debtor to Secured Party and shall bear interest at
the Default Rate until paid, and shall constitute a part of the Obligations and
be indebtedness secured and evidenced by this Instrument.  The rights, powers
and remedies herein conferred are cumulative, and not exclusive, of any and all
other rights, powers and remedies existing at law or in equity (including
rights, powers and remedies under Environmental Laws) or provided for in any
other documents or instruments evidencing, securing or relating to the
Obligations and nothing in this paragraph or elsewhere in this Instrument or in
any other documents or instruments evidencing, securing or relating to the
Obligations shall limit or impair any rights, powers or remedies of Secured
Party under any Environmental Laws, including any rights of contribution or
indemnification available thereunder. The liabilities of Debtor as set forth in
this Section 2.3B shall survive the termination of this Instrument.
 
 
15

--------------------------------------------------------------------------------


 
Section 2.4       Performance by Secured Party.  Debtor agrees that, if Debtor
fails to perform any act which Debtor is required to perform hereunder, Secured
Party may, but shall not be obligated to, perform or cause to be performed such
act, and any expense so incurred by Secured Party in connection therewith shall
be a demand obligation owing by Debtor to Secured Party and shall bear interest
at the Default Rate until paid, and shall constitute a part of the Obligations
and be indebtedness secured and evidenced by this Instrument, and Secured Party
shall be subrogated to all of the rights of the party receiving such
payment.  Debtor hereby irrevocably appoints Secured Party as Debtor’s
attorney-in-fact and proxy, with full authority in the place and stead of Debtor
and in the name of Debtor or otherwise, from time to time to take any action and
to execute any instrument which Secured Party may deem necessary or advisable to
accomplish the purposes of this Agreement.  Such appointment is coupled with an
interest and shall be irrevocable from the date hereof and so long as any part
of the Obligations is outstanding.
 
ARTICLE III
 
Collection of Proceeds of Production
 
Section 3.1       Assignment of Proceeds.  Pursuant to paragraph C of the
granting clause of this Instrument, Secured Party is absolutely assigned and
entitled to receive all of the severed and extracted Hydrocarbons produced from
or allocated or attributed to all of the Collateral, together with all of the
proceeds thereof and payments in lieu thereof such as “take or pay” or similar
payments.  Debtor acknowledges and agrees that said assignment is intended to be
an absolute and unconditional assignment and not merely a pledge of or creation
of a security interest in said Hydrocarbons and proceeds or an assignment as
additional security upon demand and in the event of default.  Debtor shall
execute, acknowledge and deliver or cause to be executed, acknowledged and
delivered, transfer orders or letters-in-lieu thereof directing all pipeline
companies or other purchasers of Hydrocarbons to make payments directly to
Secured Party.  All parties producing, purchasing, receiving or having in their
possession any such Hydrocarbons or proceeds are hereby authorized and directed
by Debtor to treat and regard Secured Party as the party entitled in Debtor’s
place and stead to receive such Hydrocarbons and proceeds; and said parties
shall be fully protected in so treating and regarding Secured Party and shall be
under no obligation to see to the application by Secured Party of any such
proceeds received by it.  For its convenience, Secured Party may, with respect
to any or all such Hydrocarbons or proceeds, permit Debtor to receive such
Hydrocarbons or proceeds until such time as Secured Party shall have made
written demand therefor.  Such election by Secured Party shall not in any way
waive the right of Secured Party to demand and receive such Hydrocarbons and
proceeds thereafter allocated or attributed to the Collateral and shall not in
any way diminish the absolute and unconditional right of Secured Party to
receive all of such Hydrocarbons and proceeds and cash proceeds not theretofore
expended or distributed by Debtor.  Any such Hydrocarbons or proceeds received
by Debtor shall, when received, constitute trust funds in Debtor’s hands and
shall be held by Debtor for the benefit of Secured Party.  Debtor hereby agrees
that upon the first to occur of either (A) written demand of Secured Party, or
(B) the occurrence of any event which constitutes an Event of Default (as
hereinafter defined) or which upon the giving (or receiving) of notice or lapse
of time, or both, would constitute such an Event of Default, all cash, proceeds,
instruments and other property, of whatever kind or character, received by
Debtor on account of the Collateral, whether received by Debtor in the exercise
of its collection rights hereunder or otherwise, shall, in accordance with
instructions then given by Secured Party, be remitted to Secured Party or
deposited to an account designated by Secured Party, in the form received
(properly assigned or endorsed to the order of Secured Party or for collection
and in accordance with Secured Party’s instructions) not later than the first
banking business day following the day of receipt, to be applied as provided in
Section 3.2 hereof and, until so applied, may be held by Secured Party in a
separate account on which Debtor may not draw.  Debtor agrees not to commingle
any such property, following the receipt of any such demand from Secured Party
or the occurrence of an Event of Default, with any of its other funds or
property and agrees to hold the same upon an express trust for Secured Party
until remitted to Secured Party.
 
16

--------------------------------------------------------------------------------


 
 
Section 3.2       Application of Proceeds.  Secured Party shall apply all of the
proceeds received pursuant to Section 3.1 hereof in satisfaction of the
Obligations as provided below, unless otherwise agreed to by Secured Party and
Debtor.  All such proceeds received and to be applied by Secured Party up to the
close of business on the last day of each calendar month shall be applied by
Secured Party on or before the fifth business day of the next succeeding
calendar month as follows (with any balance remaining after such application to
be paid to Debtor):
 
A. First, to the payment to Secured Party of all outstanding or unreimbursed
fees, costs and expenses incurred by Secured Party pursuant hereto, and any part
of the Obligations not evidenced by written instrument, including all charges
and penalties, including interest thereon, due Secured Party;
 
B. Second, to the payment of all interest accrued on the Obligations; and
 
C. Third, to the payment or prepayment of the principal of the Obligations in
any order the Secured Party may elect from time to time.
 
If any date of application specified above shall be a Saturday, Sunday or legal
holiday, the proceeds to be applied by Secured Party pursuant to this Section
3.2 shall be applied on the business day next succeeding such date which is not
a Saturday, Sunday or legal holiday, and the amount to be applied as described
above shall be the amount accrued up to such date.  If the proceeds received by
Secured Party pursuant to Section 3.1 during any month are not sufficient to
make the minimum payments of principal of and interest on the Obligations
required by the terms of the Credit Agreement or the Note, then Debtor on or
before the due date shall make payment to Secured Party of an amount sufficient
when added to such proceeds received to make the minimum required payments of
principal and interest of the Obligations.
 
Section 3.3       Inclusion in Sale
 
.  Upon any sale of any of the Collateral pursuant to ARTICLE V hereof and
expiration of any mandatory redemption periods, the Hydrocarbons thereafter
produced from or attributed to the part of the Collateral so sold, and the
proceeds thereof, shall be included in such sale and shall pass to the purchaser
free and clear of the provisions of this ARTICLE III.
 
 
17

--------------------------------------------------------------------------------


 
Section 3.4       No Liability in Secured Party.  Secured Party is hereby
absolved from all liability for failure to enforce collection of any such
proceeds and from all other responsibility in connection therewith, except the
responsibility to account to Debtor for proceeds actually received.
 
Section 3.5       Indemnity.  Debtor shall indemnify Secured Party against all
claims, actions, liabilities, judgments, costs, attorneys’ fees or other charges
of every kind or nature (“Claims”) made against or incurred by Secured Party as
a consequence of the assertion, either before or after the payment in full of
the Obligations, that Secured Party received Hydrocarbons or proceeds pursuant
to this ARTICLE III which were claimed by third persons.  Secured Party shall
have the right to employ attorneys and to defend against any Claims, and unless
furnished with reasonable indemnity, Secured Party shall have the right to pay
or compromise and adjust all Claims.  Debtor shall indemnify and pay to Secured
Party all such amounts as may be paid with respect thereto or as may be
successfully adjudicated against Secured Party, and such amounts shall be a
demand obligation owing by Debtor to Secured Party and shall bear interest at
the Default Rate until paid, and shall constitute a part of the Obligations and
be indebtedness secured and evidenced by this Instrument.  The liabilities of
Debtor as set forth in this Section 3.5 shall survive the termination of this
Instrument.
 
Section 3.6       Rights of Secured Party.  Secured Party shall have the
immediate and continuing right to demand, collect, receive and receipt for all
production, proceeds and payments assigned hereunder, and Secured Party is
hereby appointed agent and attorney-in-fact of Debtor (which appointment is
coupled with an interest and is irrevocable) for the purpose of executing any
release, receipt, division order, transfer order, relinquishment or other
instrument that Secured Party deems necessary in order for Secured Party to
collect and receive such production, proceeds and payments.  In addition, Debtor
agrees that, upon the request of Secured Party, it will promptly execute and
deliver to Secured Party such transfer orders, payment orders, division orders
and other instruments as Secured Party may deem necessary, convenient or
appropriate in connection with the payment and delivery directly to Secured
Party of all proceeds, production, and payments assigned hereunder.  Debtor
hereby authorizes and directs that, upon the request of Secured Party, all
pipeline companies, purchasers, transporters and other parties now or hereafter
purchasing oil, gas or other mineral production produced from or allocated or
attributed to the Collateral or any other interest of Debtor (whether now owned
or hereafter acquired by operation of law or otherwise), in, to or relating to
the Land or to any of the estates, property, rights or other interests included
in the Collateral, or any part thereof, or now or hereafter having in their
possession or control any production from or allocated to the Collateral or any
other interest of Debtor (whether now owned or hereafter acquired by operation
of law or otherwise), in, to or relating to the Land or to any of the estates,
property, rights or other interests included in the Collateral, or any part
thereof, or the proceeds therefrom, or now or hereafter otherwise owing monies
to Debtor under contracts and agreements herein assigned, shall, until Secured
Party directs otherwise, pay and deliver such proceeds, production or amounts
directly to Secured Party at Secured Party’s address set forth in the
introduction to this Instrument, or in such other manner as Secured Party may
direct such parties in writing, and this authorization shall continue until the
assignment of production and proceeds contained herein is released and
reassigned.  Debtor agrees that all division orders, transfer orders, receipts
and other instruments that Secured Party may from time to time execute and
deliver for the purpose of collecting and receipting for such proceeds,
production or payments may be relied upon in all respects, and that the same
shall be binding upon Debtor and its successors and assigns.  No payor making
payments to Secured Party at its request under the assignment of production and
proceeds contained herein shall have any responsibility to see to the
application of any of such funds, and any party paying or delivering proceeds,
production or amounts to Secured Party under such assignments shall be released
thereby from any and all liability to Debtor to the full extent and amount of
all payments, production or proceeds so delivered.  Debtor agrees to indemnify
and hold harmless any and all parties making payments to Secured Party, at the
request of the Secured Party under the assignment of production and proceeds
contained herein, against any and all liabilities, actions, claims, judgments,
costs, charges and attorneys’ fees and legal expenses resulting from the
delivery of such payments to Secured Party.  The indemnity agreement contained
in the previous sentence is made for the direct benefit of and shall be
enforceable by all such persons and shall survive the termination of this
Instrument.  Should Secured Party bring suit against any third party for
collection of any amounts or sums included within the assignment of production
and proceeds contained herein (and Secured Party shall have the right to bring
any such suit), it may sue either in its own name or in the name of Debtor, or
both.
 
 
18

--------------------------------------------------------------------------------


 
 
Section 3.7       Change of Connection.  Should any purchaser taking the
production from the Collateral or any other interest of Debtor (whether now
owned or hereafter acquired by operation of law or otherwise), in, to or
relating to the Land or to any of the estates, property, rights or other
interests included in the Collateral, or any part thereof, fail to make any
payment promptly to Secured Party, in accordance with the assignment of
production and proceeds herein made, then Secured Party, to the fullest extent
permissible under applicable law, shall have the right to demand a change of
connection and to designate another purchaser with whom a new connection may be
made, without any liability on the part of Secured Party in making such
selection; and failure of Debtor to consent to and promptly effect such change
of connection shall constitute an Event of Default under ARTICLE V below.
 
Section 3.8       No Delegation or Assumption.  Nothing in this Instrument shall
be deemed or construed to create a delegation to or assumption by Secured Party,
of the duties and obligations of Debtor under any agreement or contract relating
to the Collateral or any portion thereof, and all of the parties to any such
contract shall continue to look to Debtor for performance of all covenants and
other obligations and the satisfaction of all representations, warranties,
covenants, indemnities and other agreements of Debtor thereunder,
notwithstanding the assignment of production and proceeds contained herein or
the exercise by Secured Party, prior to foreclosure, of any of its rights
hereunder or under applicable law.
 
Section 3.9       Cumulative.  The assignment of production and proceeds
contained herein shall not be construed to limit in any way the other rights and
remedies of Secured Party hereunder, including its right to accelerate the
indebtedness evidenced by the Obligations upon an Event of Default and the other
rights and remedies herein conferred, conferred in the other documents and
instruments evidencing, securing or relating to the Obligations, or conferred by
operation of law.  Monies received under the assignment of production and
proceeds contained herein shall not be deemed to have been applied in payment of
the Obligations unless and until such monies actually are applied thereto by
Secured Party.
 
 
 
19

--------------------------------------------------------------------------------


 
 
ARTICLE IV     

 
Termination and Release
 
Section 4.1       Release Upon Termination.  If all of the Obligations shall be
paid in full and otherwise satisfied pursuant to the terms and conditions of
this Instrument and the other documents and instruments evidencing, securing or
relating to the Obligations, and if Secured Party has no further obligation to
advance any amounts to Debtor, then all of the Collateral shall revert to
Debtor, the liens and security interests created by this Instrument shall
terminate and Secured Party shall, promptly after the request of Debtor or as
otherwise required by applicable law, execute, acknowledge and deliver to Debtor
a release or reconveyance of this Instrument and such other instruments as may
be necessary to evidence the termination of the liens and security interests
created by this Instrument.
 
Section 4.2       Partial Release.  No partial release or reconveyance from the
liens and security interests created by this Instrument of any part of the
Collateral by Secured Party shall in any way alter, vary or diminish the force
or effect of this Instrument or impair, release or subordinate the liens and
security interests created by this Instrument on the remainder of the
Collateral.  Except as specifically provided in any such partial release or
reconveyance (A) this Instrument and liens and security interests created hereby
shall remain in full force and effect, (B) such partial release or reconveyance
will not modify or affect the terms, conditions or provisions of this
Instrument, and (C) nothing contained in any such partial release or
reconveyance shall be deemed to be, or construed as, a waiver of any such terms,
conditions or provisions or as a waiver of any other term, condition or
provision.
 
Section 4.3       Execution.  All releases and reconveyances executed in
connection with this Instrument shall be without warranty of any kind, express,
implied or statutory.
 
Section 4.4       Costs, Expenses and Effect.  Debtor shall pay all legal fees
and other fees, costs and expenses incurred by Secured Party for preparing and
reviewing instruments of termination and release or reconveyance and the
execution and delivery thereof and Secured Party may require payment of the same
prior to delivery of such instruments.  The release and reconveyance of this
Instrument and the termination of the liens and security interests created by
this Instrument, shall not terminate or otherwise affect Secured Party’s right
or ability to exercise any right, power or remedy relating to any claim for
breach of warranty or representation, for failure to perform any covenant or
other agreement, under any indemnity or for fraud, deceit or other
misrepresentation or omission.
 
ARTICLE V    

 
Default
 
Section 5.1       Events of Default.  The occurrence of any of the following
events shall constitute an event of default (“Event of Default”) and upon the
occurrence thereof the liens and security interests created hereby shall be
subject to foreclosure in any manner provided for herein or provided for by
applicable law:
 
 
 
20

--------------------------------------------------------------------------------


 
A. Failure of Debtor to pay any fee or other amount due Secured Party under this
Instrument within 10 days after the date that any such payment is due;
 
B. Failure of Debtor to perform or observe any covenant, agreement, indemnity,
condition or provision in this Instrument and such failure shall continue for 30
days after the earlier to occur of (1) Debtor becoming aware of such failure,
and (2) written notice of such failure has been given to Debtor;
 
C. Any of Debtor’s representations or warranties made in this Instrument or any
statement or certificate at any time given in writing pursuant hereto or in
connection herewith shall be false or misleading in any material respect as of
the date made or deemed made; or
 
D. An “Event of Default” as defined in the Credit Agreement  shall occur.
 
Section 5.2       Treatment of Fixtures.  If an Event of Default shall have
occurred and be continuing, if deemed appropriate by Secured Party or if
required by applicable law, Secured Party may elect to treat the fixtures
included in the Collateral either as real property or as personal property, or
both, and proceed to exercise such rights as apply to the type of property
selected.
 
Section 5.3       Acceleration and Foreclosure.  If an Event of Default shall
have occurred and be continuing, in addition to any other rights, powers and
remedies herein conferred or conferred by operation of law, (a) Secured Party
shall have all of the rights, powers and remedies of a creditor, secured party
and mortgagee, (b) Secured Party may, without notice, demand or declaration of
default, which are hereby waived by Debtor to the extent such waiver is not
prohibited by applicable law, declare all indebtedness secured hereby due and
payable, and (c) whether or not Secured Party exercises such option, it may, at
its option and in its sole discretion, without any prior notice to or demand
upon Debtor, proceed by one or more actions in equity or at law for the seizure
and sale of the Collateral or any portion thereof, for the foreclosure or sale
of the Collateral or any portion thereof by judicial foreclosure by appropriate
proceedings in any court of competent jurisdiction, by the power of sale granted
herein, or in any other manner then permitted by law, for the specific
performance of any covenant or agreement of Debtor herein contained or in aid of
the execution of any right, power or remedy herein granted, or for the
enforcement of any other appropriate equitable or legal remedy and to recover
judgment against Debtor.  In furtherance, and not in limitation, thereof:
 
A. Mortgage.  This Instrument shall constitute a mortgage under applicable law,
and if an Event of Default shall have occurred and be continuing, may be
foreclosed as to any of the Collateral by judicial action or in any manner then
permitted by applicable law.
 
B. Election.  In the event a sale of the Collateral under the power of sale
shall be commenced by Secured Party, Secured Party may at any time before the
sale of the Collateral, elect to abandon the sale, and Secured Party may then
institute a suit for the collection of the Obligations and for the foreclosure
of this Instrument by judicial action.  It is agreed that if Secured Party
should institute a suit for the foreclosure of this Instrument by judicial
action, Secured Party may at any time before the entry of a final judgment,
dismiss such suit, and then sell, or cause to be sold, the Collateral under the
power of sale herein granted in accordance with the provisions of this
Instrument.
 
21

--------------------------------------------------------------------------------


 
 
 
C. Additional Actions.  This Instrument shall also constitute and may be
enforced from time to time as an assignment, chattel mortgage, contract,
mortgage, financing statement and security agreement, and from time to time as
any one or more thereof as appropriate under applicable law.  Secured Party
shall be entitled to all of the rights, remedies and benefits of a secured
party, mortgagee and a beneficiary granted under applicable law; and, to the
fullest extent of such law, shall be entitled to enforce such rights, remedies
and benefits.  Debtor intends and hereby grants to Secured Party all rights,
powers and remedies accorded a secured party, mortgagee and a beneficiary under
applicable law whether or not such rights, powers and remedies are expressly
granted or reserved herein.
 
D. Notice, Place and Manner of Sale.  Any sale of the Collateral under this
ARTICLE V shall take place at such place or places and otherwise in such manner
and upon such notice as may be required by law; or, in the absence of any such
requirement, as Secured Party may deem appropriate.  Debtor expressly agrees
that, except as may be required by applicable law, Secured Party may offer the
Collateral as a whole or in such parcels or lots as Secured Party elects,
regardless of the manner in which the Collateral may be described.
 
E. Postponement of Sale.  Any sale of the Collateral conducted under this
ARTICLE V may be postponed from time to time as provided by applicable law; or,
in the absence of any such provisions, Secured Party may postpone the sale of
the Collateral or any part thereof by public announcement at the time and place
of such sale, and from time to time thereafter may further postpone such sale by
public announcement made at the time of sale fixed by the preceding
postponement.  Sale of a part of the Collateral will not exhaust the power of
sale, and sales may be made from time to time until all Collateral is sold or
the Obligations are paid in full.
 
F. Secured Party’s Right to Purchase.  Secured Party shall have the right to bid
or to become the purchaser at any sale made pursuant to the provisions of this
ARTICLE V, and shall have the right to credit upon the amount of the bid made
therefor the amount payable to it out of the net proceeds of such sale.
 
 
22

--------------------------------------------------------------------------------


 
 
G. Conveyance to Purchaser.  Any deed, bill of sale or other conveyance executed
by or on behalf of Secured Party, the sheriff or other official or party
responsible for conducting the sale shall be prima facie evidence of the
compliance with all statutory requirements for the sale and execution of such
deed, bill of sale or other conveyance and will conclusively establish the truth
and accuracy of the recitals and other matters stated therein, including
nonpayment or nonperformance of the Obligations, violation of the terms and
covenants contained herein, and the advertisement and conduct of such sale in
the manner provided herein or as provided by applicable law.  Debtor, to the
extent not prohibited by applicable law, does hereby ratify and confirm all
legal acts that Secured Party may do in carrying out the provisions of this
Instrument.  Any sale of the Collateral or any portion thereof pursuant to the
provisions of this ARTICLE V will operate to divest all right, title, interest,
claim and demand of Debtor in and to the property sold and will be a perpetual
bar against Debtor and shall, subject to applicable law, vest title in the
purchaser free and clear of all liens, security interests and encumbrances,
including liens, security interests and encumbrances junior or subordinate to
the liens, security interests and encumbrances created by this Instrument.  Upon
any sale of the Collateral or any portion thereof pursuant to the provisions of
this ARTICLE V, the receipt by Secured Party, the sheriff or other official or
party responsible for conducting the sale, shall be sufficient discharge to the
purchaser or purchasers at any sale for the purchase money, and such purchaser
or purchasers and the heirs, devisees, personal representatives, successors and
assigns thereof shall not, after paying such purchase money and receiving such
receipt of Secured Party, the sheriff or such other official or party, be
obliged to see to the application thereof or be in anywise answerable for any
loss, misapplication or nonapplication thereof.  Any purchaser at a sale will,
subject to mandatory redemption periods, if any, receive immediate possession of
the Collateral purchased, and Debtor agrees that if Debtor retains possession of
the Collateral or any part thereof subsequent to such sale, Debtor will be
considered a tenant at sufferance of the purchaser, and will, if Debtor remains
in possession after demand to remove, be guilty of forcible detainer, and will
be subject to eviction and removal, forcible or otherwise, with or without
process of law and all damages to Debtor by reason thereof are hereby expressly
waived by Debtor.
 
H. Federal Transfers.  Upon a sale conducted pursuant to this ARTICLE V of all
or any portion of the Collateral consisting of interests (the “Federal
Interests”) in leases, easements, rights-of-way, agreements or other documents
and instruments covering, affecting or otherwise relating to federal lands
(including leases, easements and rights-of-way issued by the Bureau of Land
Management); Debtor agrees to take all action and execute all instruments
necessary or advisable to transfer the Federal Interests to the purchaser at
such sale, including to execute, acknowledge and deliver assignments of the
Federal Interests on officially approved forms in sufficient counterparts to
satisfy applicable statutory and regulatory requirements, to seek and request
approval thereof and to take all other action necessary or advisable in
connection therewith.  By separate instruments, Debtor has irrevocably
appointed, and by this Instrument hereby irrevocably appoints, Secured Party as
Debtor’s attorney-in-fact and proxy, with full power and authority in the place
and steed of Debtor, in the name of Debtor or otherwise, to take any such action
and to execute any such instruments on behalf of Debtor that Secured Party may
deem necessary or advisable to so transfer the Federal Interests, including the
power and authority to execute, acknowledge and deliver such assignments, to
seek and request approval thereof and to take all other action deemed necessary
or advisable by Secured Party in connection therewith; and Debtor hereby adopts,
ratifies and confirms all such actions and instruments.  By separate instruments
Debtor has also irrevocably appointed Secured Party as Debtor’s attorney-in-fact
and proxy, with full power and authority in the place and steed of Debtor, in
the name of Debtor or otherwise, to take any such action and to execute any such
instruments on behalf of Debtor that Secured Party may deem necessary or
advisable to so transfer the Federal Interests, including the power and
authority to execute, acknowledge and deliver such assignments, to seek and
request approval thereof and to take all other action deemed necessary or
advisable by Secured Party in connection therewith; and by such separate
instruments Debtor has adopted, ratified and confirmed all such actions and
instruments.  Such powers of attorney and proxies are coupled with an interest,
shall survive the dissolution, termination, reorganization or other incapacity
of Debtor and shall be irrevocable.  No action taken by Secured Party shall
constitute acknowledgment of, or assumption of liabilities relating to, the
Federal Interests, and neither Debtor nor any other party may claim that Secured
Party is bound, directly or indirectly, by any such action.
 
 
23

--------------------------------------------------------------------------------


 
 
Section 5.4      Personal Property.  If an Event of Default shall have occurred
and be continuing, in addition to all other rights, powers and remedies herein
conferred or conferred by operation of law, Secured Party shall have all of the
rights and remedies of an assignee and secured party granted by applicable law,
including the applicable Uniform Commercial Code as then in effect, and shall,
to the extent permitted by applicable law, have the right and power, but not the
obligation, to take possession of the personal property included in the
Collateral and any proceeds thereof wherever located, and for that purpose
Secured Party may enter upon any premises on which any or all of such personal
property is located and take possession of and operate such personal property or
remove the same therefrom.  Secured Party may require Debtor to assemble such
personal property and make it available to Secured Party at a place to be
designated by Secured Party that is reasonably convenient to both parties.  The
following presumptions shall exist and shall be deemed conclusive with regard to
the exercise by Secured Party of any of its remedies with respect to personal
property:
 
A. If notice is required by applicable law, Debtor agrees that five days’ prior
written notice of the time and place of any public sale or of the time after
which any private sale or any other intended disposition thereof is to be made
shall be deemed reasonable notice to Debtor.  No such notice is necessary if
such property is perishable, threatens to decline speedily in value or is of a
type customarily sold on a recognized market.
 
B. If Secured Party in good faith believes that the Securities Act of 1933 or
any other state or federal law prohibits or restricts the customary manner of
sale or distribution of any of such property, Secured Party may sell such
property privately or in any other manner deemed advisable by Secured Party at
such price or prices as Secured Party determines in its sole discretion.  Debtor
recognizes that such prohibition or restriction may cause such property to have
less value than it otherwise would have and that, consequently, such sale or
disposition by Secured Party may result in a lower sales price than if the sale
were otherwise held.
 
Section 5.5       Possession.  If an Event of Default shall have occurred and be
continuing, in addition to all other rights, powers and remedies herein
conferred or conferred by operation of law, Secured Party shall, to the extent
not prohibited by applicable law, have the right and power, but not the
obligation, to enter upon and take immediate possession of the Collateral or any
portion thereof, to exclude Debtor therefrom, to hold, use, operate, manage,
enjoy and control such Collateral, to make all such repairs, replacements,
alterations, additions and improvements to the same as Secured Party may deem
proper or expedient, to sell all of the severed and extracted Hydrocarbons
included in the same subject to the provisions of ARTICLE III hereof, to demand,
collect and retain all other earnings, rents, issues, profits, proceeds and
other sums due or to become due with respect to such Collateral accounting for
and applying to the payment of the Obligations only the net earnings arising
therefrom after charging against the receipts therefrom all fees, costs,
expenses, charges, damages and losses incurred by reason thereof plus interest
thereon at the Default Rate without any liability to Debtor in connection
therewith.  Such possession shall at once be delivered to Secured Party upon
request, and on refusal or failure to so deliver possession, the delivery of
such possession may be enforced by Secured Party by any appropriate civil suit,
proceeding or other action.
 
24

--------------------------------------------------------------------------------


 
 
Section 5.6       Appointment of Receiver.  If an Event of Default shall have
occurred and be continuing, in addition to all other rights, powers and remedies
herein conferred or conferred by operation of law, Secured Party shall be
entitled to the appointment of a receiver of the Collateral without the
necessity of the posting of a bond or notice; and shall, to the extent not
prohibited by applicable law, be entitled to such receiver as a matter of right,
without regard to the solvency or insolvency of Debtor, the value or adequacy of
the Collateral or the Collateral being in danger of being materially injured or
reduced in value as security by removal, destruction, deterioration,
accumulation of prior liens or otherwise; and such receiver may be appointed by
any court of competent jurisdiction upon ex parte application, and without
notice, notice being expressly waived by Debtor to the extent such waiver is not
prohibited by applicable law.  Debtor does hereby consent to the appointment of
such receiver or receivers, waives any and all defenses to such appointment, and
agrees not to oppose any application therefor by Secured Party, and agrees that
such appointment shall in no manner impair, prejudice or otherwise affect the
rights of Secured Party under this ARTICLE V.  Nothing herein is to be construed
to deprive Secured Party of any other right, remedy or privilege it may now or
hereafter have under law to have a receiver appointed.  Any money advanced by
Secured Party in connection with any such receivership shall be a demand
obligation owing by Debtor to Secured Party and shall bear interest, from the
date of making such advancement until paid, at the Default Rate.  Any such
receiver shall have all powers conferred by the court appointing such receiver,
which powers shall, to the extent not prohibited by applicable law include, the
right to enter upon and take immediate possession of the Collateral or any part
thereof, to exclude Debtor therefrom, to hold, use, operate, manage and control
such Collateral, to make all such repairs, replacements, alterations, additions
and improvements to the same as such receiver or Secured Party may deem proper
or expedient, to lease, sell or otherwise transfer the Collateral or any portion
thereof as such receiver or Secured Party may deem proper or expedient, to sell
all of the Hydrocarbons included in the same subject to the provisions of
ARTICLE III hereof, to demand and collect all of the other earnings, rents,
issues, profits, proceeds and other sums due or to become due with respect to
such Collateral, accounting for only the net earnings arising therefrom after
charging against the receipts therefrom all fees, costs, expenses, charges,
damages and losses incurred by reason thereof plus interest thereon at the
Default Rate without any liability to Debtor in connection therewith which net
earnings shall be turned over by such receiver to Secured Party to be applied by
Secured Party to the payment of the Obligations in the order set forth in
Section 5.10.
 
Section 5.7       Waiver by Debtor.  To the extent not prohibited by applicable
law, Debtor agrees that Debtor shall not at any time have, invoke, utilize or
assert any right under any laws pertaining to the marshaling of assets or liens,
the sale of property in the inverse order of alienation, the exemption of
homesteads, the administration of estates of decedents, appraisement,
moratorium, valuation, stay, extension or redemption now or hereafter in force,
and Debtor hereby waives the benefit of all such laws to the fullest extent not
prohibited by applicable law.
 
25

--------------------------------------------------------------------------------


 
 
Section 5.8       Remedies Cumulative.  All rights, powers and remedies herein
conferred are cumulative, and not exclusive, of (a) any and all other rights and
remedies herein conferred, (b) any and all rights, powers and remedies existing
at law or in equity, and (c) any and all other rights, powers and remedies
provided for in any other documents or instruments evidencing, securing or
relating to the Obligations, and Secured Party shall, in addition to the rights,
powers and remedies herein conferred, be entitled to avail itself of all such
other rights, powers and remedies as may now or hereafter exist at law or in
equity for the collection of and enforcement of the Obligations and the
enforcement of the warranties, representations, covenants, indemnities and other
agreements contained in this Instrument and the other documents and instruments
evidencing, securing or relating to the Obligations and the foreclosure of the
liens and security interests created by this Instrument.  Each and every such
right, power and remedy may be exercised from time to time and as often and in
such order as may be deemed expedient by Secured Party and the exercise of any
such right, power or remedy shall not be deemed a waiver of the right to
exercise, at the same time or thereafter, any other right, power or remedy.  No
delay or omission by Secured Party, the sheriff or other official or person in
the exercise of any right, power or remedy will impair any such right, power or
remedy or operate as a waiver thereof or of any other right, power or remedy
then or thereafter existing.
 
Section 5.9      Costs and Expenses.  All fees, costs and expenses (including
reasonable attorneys’ fees and legal expenses, court costs, filing fees, and
mortgage, transfer, stamp and other excise taxes, inspection fees, appraisers’
fees, outlays for documentary and expert evidence, stenographers’ charges,
publication, notice and advertising costs, postage, photocopies, telephone
charges and costs of procuring all abstracts of title, title searches and
examinations, title opinions, title insurance policies and similar title data
and assurances as Secured Party may deem appropriate either to prosecute such
suit or to evidence to bidders at the sales that may be had pursuant to such
proceeding the condition of the title to or the value of the Collateral,
sheriff’s fees and expenses, receiver’s fees and expenses, and fees and expenses
of agents of Secured Party, costs and expenses of defending, protecting and
maintaining the Collateral and Secured Party’s interest therein including repair
and maintenance costs and expenses and costs and expenses of protecting and
securing the Collateral including insurance costs and all other fees, costs and
expenses provided for or authorized by applicable law), incurred by or on behalf
of Secured Party in protecting and enforcing its rights hereunder or incident to
the enforcement of this Instrument and the liens and security interests created
hereby, shall be a demand obligation owing by Debtor to Secured Party and shall
bear interest at the Default Rate until paid, and shall constitute a part of the
Obligations and be indebtedness secured and evidenced by this Instrument.
 
Section 5.10     Application of Proceeds.  The proceeds of any sale of the
Collateral or any part thereof made pursuant to this ARTICLE V shall be applied
as may be required by applicable law, or, in the absence of any such
requirements, as follows:
 
 
26

--------------------------------------------------------------------------------


 
 
A. First, to the payment of all fees, costs and expenses referred to in Section
6.1(k) of the Credit Agreement and incident to the enforcement of this
Instrument and the liens and security interests created hereby, including the
fees, costs and expenses described in Section 5.9 hereof;
 
B. Second, to the payment of accrued interest remaining unpaid on the Note;
 
C. Third, to the payment or prepayment of principal remaining unpaid on the Note
in such order as Secured Party may elect;
 
D. Fourth, to the payment or prepayment of the Obligations other than the
Obligations evidenced by the Note in such order as Secured Party may elect; and
 
E. Fifth, the remainder, if any, shall be paid to Debtor or such other person or
persons as may be legally entitled thereto.
 
Section 5.11    Waiver of Statute of Limitations.  Debtor hereby waives the
right to assert any statute of limitations as a defense to the Obligations
(including the indebtedness, liabilities and obligations under and pursuant to
this Instrument, the Note, the Credit Agreement  and any other instrument
evidencing, securing or otherwise relating to the Obligations), to the fullest
extent not prohibited by applicable law.
 
Section 5.12     Limitation on Rights and Waivers.  All rights, powers and
remedies herein conferred shall be exercisable by Secured Party only to the
extent not prohibited by applicable law; and all waivers and relinquishments of
rights and similar matters shall only be effective to the extent such waivers or
relinquishments are not prohibited by applicable law.
 
ARTICLE VI      
 
Miscellaneous Provisions
 
Section 6.1       Waiver.  Any and all covenants of Debtor in this Instrument
may from time to time, be waived by Secured Party by an instrument in writing
signed by Secured Party to such extent and in such manner as Secured Party may
desire, but no such waiver will ever affect or impair Secured Party’s rights
hereunder, except to the extent specifically stated in such written
instrument.  All changes to, amendments and modifications of this Instrument
must be in writing and signed by Secured Party.
 
Section 6.2       Severability.  If any provision of this Instrument or of any
of the instruments and documents evidencing, securing or relating to the
Obligations is invalid or unenforceable in any jurisdiction, such provision
shall be fully severable from this Instrument and the other provisions hereof
and of said instruments and documents shall remain in full force and effect in
such jurisdiction and the remaining provisions hereof shall be liberally
construed in favor of Secured Party in order to carry out the provisions and
intent hereof.  The invalidity of any provision of this Instrument in any
jurisdiction shall not affect the validity or enforceability of any such
provision in any other jurisdiction.
 
 
27

--------------------------------------------------------------------------------


 
 
Section 6.3       Subrogation.  This Instrument is made with full substitution
and subrogation of Secured Party in and to all covenants and warranties by
others heretofore given or made with respect to the Collateral or any part
thereof.
 
Section 6.4       Financing Statement.  This Instrument shall be deemed to be
and may be enforced from time to time as an assignment, contract, deed of trust,
mortgage, financing statement, real estate mortgage or security agreement, and
from time to time as any one or more thereof is appropriate under applicable
state law.  Debtor hereby authorizes Secured Party to file one or more financing
or continuation statements, and amendments thereto, relative to all or any part
of the Collateral without the signature of Debtor at any time after the
execution of this Instrument, and hereby ratifies any thereof filed prior to the
execution of this Instrument.
 
Section 6.5       Rate of Interest.  Except as otherwise provided in the Credit
Agreement, all interest required hereunder and under the Obligations shall be
calculated on the basis of a year of 360 days.
 
Section 6.6       Recording.  All recording references in the Exhibits hereto
are to the official real property records of the county in which the affected
Land is located and in which records such documents are or in the past have been
customarily recorded, whether deed records, oil and gas records, oil and gas
lease records or other records.  The references in this Instrument and in the
Exhibits hereto to liens, encumbrances and other burdens are for the purposes of
defining the nature and extent of Debtor’s warranties and shall not be deemed to
ratify, recognize or create any rights in third parties.
 
Section 6.7       Execution in Counterparts.  This Instrument may be executed in
one or more original counterparts.  To facilitate filing and recording, there
may be omitted from any counterpart the parts of Exhibit “A” containing specific
descriptions of the Collateral that relate to land located in counties other
than the county in which the particular counterpart is to be filed or
recorded.  Each counterpart shall be deemed to be an original for all purposes,
and all counterparts shall together constitute but one and the same instrument.
 
Section 6.8        Notices.  All notices given hereunder shall be in writing,
shall be given by certified mail, return receipt requested, overnight courier
service, telecopy, facsimile or copy delivered by hand, and, (A) if mailed,
shall be deemed received three business days after having been deposited in a
receptacle for United States mail, postage prepaid; (B) if delivered by
overnight air courier service, shall be deemed received one business day after
having been deposited with such overnight air courier service, postage prepaid;
and (C) if delivered by telecopy or hand delivery, shall be deemed received on
the day the notice is sent if the sender thereof exercises reasonable efforts to
confirm receipt thereof, in each case addressed as follows:
 
To Debtor:
 
Recovery Energy, Inc.
1515 Wynkoop Street, Suite 200
Denver, Colorado  80202
Attn:   Jeffrey A. Beunier, Chief Executive Officer
Facsimile No.  (888) 887-4449
 
 
28

--------------------------------------------------------------------------------


 
 
To Secured Party:
 
Hexagon Investments, LLC
730 17th Street, Suite 800
Denver, Colorado  80202
Attn:    Brian Fleischmann
          Facsimile No.  (303) 571-1221
 
Any party may, by written notice so delivered to the others, change the address
or facsimile number to which delivery shall thereafter be made.
 
Section 6.9       Binding Effect.  This Instrument shall bind and inure to the
benefit of the respective successors and assigns of Debtor and Secured
Party.  Notwithstanding any other provision of this Instrument, if any right,
interest or estate in property granted by this Instrument or pursuant hereto
does not vest upon the date hereof, such right, interest or estate shall vest,
if at all, within 21 years less 1 day after the death of the last surviving
descendant of Joseph P. Kennedy, father of John F. Kennedy, former President of
the United States of America, who is living on the date of the execution of this
Instrument by Debtor or the effective date hereof, whichever is earlier.
 
Section 6.10     References. All references in this Instrument to Exhibits,
Articles, Sections, Subsections, paragraphs, subparagraphs and other
subdivisions refer to the Exhibits, Articles, Sections, Subsections, paragraphs,
subparagraphs and other subdivisions of this Instrument unless expressly
provided otherwise. Titles and headings appearing at the beginning of any
subdivision are for convenience only and do not constitute any part of any such
subdivision and shall be disregarded in construing the language contained in
this Instrument. The words “this Instrument,” “herein,” “hereof,” “hereby,”
“hereunder” and words of similar import refer to this Instrument as a whole and
not to any particular subdivision unless expressly so limited. The phrases “this
Section,” “this Subsection” “this paragraph,” “this subparagraph” and similar
phrases refer only to the Sections, Subsections, paragraphs or subparagraphs
hereof in which the phrase occurs. Capitalized terms used herein without
definition shall have the meanings ascribed thereto in the Credit Agreement. The
word “or” is not exclusive, and the word “including” (and its derivatives) shall
mean “including, without limitation.” All references to days are to calendar
days unless otherwise specifically stated. Pronouns in masculine, feminine and
neuter gender shall be construed to include any other gender. Words in the
singular form shall be construed to include the plural and words in the plural
form shall be construed to include the singular, unless the context otherwise
requires.
 
Section 6.11     Filing.  Some of the above described goods are or are to become
fixtures on the Land described in Exhibit “A”.  This Instrument is to be filed
for record in, among other places, the real estate records of each county
identified in Exhibit “A”.  Debtor is the owner of an interest of record in the
real estate concerned.
 
 
29

--------------------------------------------------------------------------------


 
 
Section 6.12 WAIVER OF JURY TRIAL, PUNITIVE DAMAGES, ETC. DEBTOR HEREBY: (A)
KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVES, TO THE MAXIMUM
EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH
RESPECT TO ANY LITIGATION BASED HEREON, OR DIRECTLY OR INDIRECTLY AT ANY TIME
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS INSTRUMENT, THE NOTE, THE
CREDIT AGREEMENT OR ANY OTHER DOCUMENTS AND INSTRUMENTS EVIDENCING, SECURING OR
RELATING TO THE OBLIGATIONS OR ANY TRANSACTION PROVIDED FOR THEREIN OR
ASSOCIATED THEREWITH, BEFORE OR AFTER MATURITY; (B) IRREVOCABLY WAIVES, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER
IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES; (C) CERTIFIES
THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR AGENT OR COUNSEL FOR ANY PARTY
HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (D)
ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS INSTRUMENT, THE NOTE,
THE CREDIT AGREEMENT AND ANY OTHER DOCUMENTS AND INSTRUMENTS EVIDENCING,
SECURING OR RELATING TO THE OBLIGATIONS AND THE TRANSACTIONS PROVIDED FOR HEREIN
AND THEREIN, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED IN
THIS SECTION.
 
Section 6.13 USURY SAVINGS. IT IS THE INTENTION OF THE PARTIES HERETO TO COMPLY
WITH ALL APPLICABLE USURY LAWS; ACCORDINGLY, IT IS AGREED THAT NOTWITHSTANDING
ANY PROVISIONS TO THE CONTRARY IN THIS INSTRUMENT, THE NOTE, THE CREDIT
AGREEMENT OR ANY OTHER DOCUMENTS OR INSTRUMENTS EVIDENCING, SECURING OR
OTHERWISE RELATING TO THE OBLIGATIONS, IN NO EVENT SHALL SUCH DOCUMENTS OR
INSTRUMENTS REQUIRE THE PAYMENT OR PERMIT THE COLLECTION OF INTEREST (WHICH
TERM, FOR PURPOSES HEREOF, SHALL INCLUDE ANY AMOUNT WHICH, UNDER APPLICABLE LAW,
IS DEEMED TO BE INTEREST, WHETHER OR NOT SUCH AMOUNT IS CHARACTERIZED BY THE
PARTIES AS INTEREST) IN EXCESS OF THE MAXIMUM AMOUNT PERMITTED BY SUCH LAWS. IF
ANY EXCESS INTEREST IS UNINTENTIONALLY CONTRACTED FOR, CHARGED OR RECEIVED UNDER
THE NOTE OR UNDER THE TERMS OF THIS INSTRUMENT, THE CREDIT AGREEMENT OR ANY
OTHER DOCUMENTS OR INSTRUMENTS EVIDENCING, SECURING OR RELATING TO THE
OBLIGATIONS, OR IN THE EVENT THE MATURITY OF THE INDEBTEDNESS EVIDENCED BY THE
NOTE IS ACCELERATED IN WHOLE OR IN PART, OR IN THE EVENT THAT ALL OR PART OF THE
PRINCIPAL OR INTEREST OF THE NOTE SHALL BE PREPAID, SO THAT THE AMOUNT OF
INTEREST CONTRACTED FOR, CHARGED OR RECEIVED UNDER THE AMOUNT OF INTEREST
CONTRACTED FOR, CHARGED OR RECEIVED UNDER THE NOTE OR UNDER THIS INSTRUMENT, THE
CREDIT AGREEMENT OR ANY OTHER DOCUMENTS OR INSTRUMENTS EVIDENCING, SECURING OR
RELATING TO THE OBLIGATIONS, ON THE AMOUNT OF PRINCIPAL ACTUALLY OUTSTANDING
FROM TIME TO TIME UNDER THE NOTE SHALL EXCEED THE MAXIMUM AMOUNT OF INTEREST
PERMITTED BY THE APPLICABLE USURY LAWS, THEN IN ANY SUCH EVENT (A) THE
PROVISIONS OF THIS SECTION SHALL GOVERN AND CONTROL, (B) NEITHER DEBTOR NOR ANY
OTHER PERSON OR ENTITY NOW OR HEREAFTER
 
 
30

--------------------------------------------------------------------------------


 
 
 
LIABLE FOR THE PAYMENT THEREOF, SHALL BE OBLIGATED TO PAY THE AMOUNT OF SUCH
INTEREST TO THE EXTENT THAT IT IS IN EXCESS OF THE MAXIMUM AMOUNT OF INTEREST
PERMITTED BY SUCH APPLICABLE USURY LAWS, (C) ANY SUCH EXCESS WHICH MAY HAVE BEEN
COLLECTED SHALL BE EITHER APPLIED AS A CREDIT AGAINST THE THEN UNPAID PRINCIPAL
AMOUNT THEREOF OR REFUNDED TO DEBTOR AT SECURED PARTY’S OPTION, AND (D) THE
EFFECTIVE RATE OF INTEREST SHALL BE AUTOMATICALLY REDUCED TO THE MAXIMUM LAWFUL
RATE OF INTEREST ALLOWED UNDER THE APPLICABLE USURY LAWS AS NOW OR HEREAFTER
CONSTRUED BY THE COURTS HAVING JURISDICTION THEREOF. IT IS FURTHER AGREED THAT
WITHOUT LIMITATION OF THE FOREGOING, ALL CALCULATIONS OF THE RATE OF INTEREST
CONTRACTED FOR, CHARGED OR RECEIVED UNDER THE NOTE OR UNDER THIS INSTRUMENT, THE
CREDIT AGREEMENT OR ANY OTHER DOCUMENTS OR INSTRUMENTS EVIDENCING, SECURING OR
RELATING TO THE OBLIGATIONS WHICH ARE MADE FOR THE PURPOSE OF DETERMINING
WHETHER SUCH RATE EXCEEDS THE MAXIMUM LAWFUL RATE OF INTEREST, SHALL BE MADE, TO
THE EXTENT NOT PROHIBITED BY APPLICABLE LAWS, BY AMORTIZING, PRORATING,
ALLOCATING AND SPREADING IN EQUAL PARTS DURING THE PERIOD OF THE FULL STATED
TERM OF THE OBLIGATIONS EVIDENCED THEREBY, ALL INTEREST AT ANY TIME CONTRACTED
FOR, CHARGED OR RECEIVED FROM DEBTOR OR OTHERWISE BY SECURED PARTY IN CONNECTION
WITH THE OBLIGATIONS.
 
Section 6.14     GOVERNING LAW.  THIS INSTRUMENT AND ALL MATTERS ARISING UNDER
OR GROWING OUT HEREOF SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF WYOMING, WITHOUT REGARD TO ITS PRINCIPLES
OF CONFLICTS OF LAWS, AND THE LAWS OF THE UNITED STATES OF AMERICA.
 
[Signature Pages Follow]
 
 
 
 
 
 
 
31

--------------------------------------------------------------------------------




 
Executed as of the date first above written.

 

    DEBTOR:      
ATTEST:
(SEAL)
 
RECOVERY ENERGY, INC.,
a Nevada corporation
         
By:
/s/ Roger A. Parker
 
By:
/s/ Jeffrey A. Beunier
Name:
Roger A. Parker
 
Name:
Jeffrey A. Beunier
Title:
Chairman
 
Title:
Chief Executive Officer
 
(CORPORATE SEAL)
  Tax I.D. No. 74-3231613

 
 
 
32

--------------------------------------------------------------------------------



 
ACKNOWLEDGEMENT CERTIFICATE
 
STATE OF COLORADO
)
   
)
ss.
CITY AND COUNTY OF DENVER
)
 



The foregoing instrument was acknowledged before me this 25th day of March,
2010, by Jeffrey A. Beunier, President of RECOVERY ENERGY, INC., a Nevada
corporation.
 
Witness my hand and official seal.
 

    /s/ Ruth L. Elder    
Notary Public
   
Name:
Ruth L. Elder
   
Address:
1515 Wynkoop Street, Suite 200
Denver, CO 80202
   
    
     
My commission expires:   
4/30/13
 





(NOTARIAL SEAL)
 
 
 
33

--------------------------------------------------------------------------------


 
 
 
PREAMBLE TO
 
EXHIBIT “A”
 
Attached to and made a part of that certain
Mortgage,
Security Agreement, Assignment of Production and Proceeds,
Financing Statement and Fixture Filing,
dated as of March 25, 2010 (the “Mortgage”),
from Recovery Energy, Inc., as Debtor,
and to and for the benefit of Hexagon Investments, LLC,
as Secured Party
 
9.  
The Mortgage covers all right, title and interest of Debtor (whether now owned
or hereafter acquired by operation of law or otherwise) in and to the leases,
licenses, subleases, sublicenses, easements, rights-of-way, agreements and other
documents, and instruments described in this Exhibit “A” and in and to the land
specifically described in this Exhibit “A” and the land described in or covered
by the leases, licenses, subleases, sublicenses, easements, rights-of-way,
agreements and other documents and instruments described in this Exhibit “A”
whether or not such land is specifically described in this Exhibit “A”.

 
 
 
 
 
i

--------------------------------------------------------------------------------


 
 
 
EXHIBIT “A”
Description of the Land and Collateral
 
Laramie County, Wyoming
 
ALBIN AREA PROSPECT LANDS AND LEASE
Township 17 North, Range 60 West, Laramie County, Wyoming
Section   3:  ALL
Section   4:  N/2NE/4, W/2, S/2SE/4
Section   9:  All
Section 10:  S/2
Section 11:  All
Section 14:  All
Section 15:  E/2
Section 15:  NW/4
Section 22:  NE/4
Section 23:  N/2


Township 18 North, Range 60 West, Laramie County, Wyoming
Section 28:  W/2NE/4, E/2W/2, SW/4NW/4, W/2SW/4, SE/4
Section 29:  All East of Railroad ROW
Section 32:  N/2NE East of Railroad ROW


Township 14 North, Range 60 West, Laramie County, Wyoming
Section   4:  ALL
Section   5:  E/2SW/4
Section   8:  All
Section 17:  W/2
Section 18:  NE/4, SE/4, E/2SW/4
Section 19:  E/2, SW/4
 
Lessor:
Anadarko E&P Company, LP and Anadarko Land Corp
Lessee:
Edward Mike Davis, L.L.C.
Dated:
June 3, 2008
Recorded:
Book 2063, Page 422, Laramie County, WY
Description:
Insofar and only insofar as the lease covers:
 
Township 17 North. Range 60 West
 
Section 3:  Lots 1 (39.78), 2 (39.74), 3 (39.70), 4 (39.67), S/2N/2, S/2
 
Section 9:  All
 
Section 11: Lots 1 (09.71), 2 (09.69), 3 (09.67), 4 (09.65)
 
Section 15: NW/4
 
Section 23: Lots 1 (09.19), 2 (09.17)
 
from the surface of the earth to a depth of 8,500 feet
     
Lessor:
State of Wyoming 08-000383
Lessee:
Bear Oil and Gas, Inc.
Dated:
October 2, 2008
Recorded:
State Records Only, Laramie County, WY
Description:
Insofar and only insofar as the lease covers:
 
Township 17 North. Range 60 West
 
Section 4:  Lots 1 and 2
     

 
 
Exhibit "A" -1

--------------------------------------------------------------------------------


 
 
 
Lessor:
Jean C. Branigan and David C. Branigan, wife and husband
Lessee:
Edward Mike Davis, L.L.C.
Dated:
June 17, 2008
Recorded:
Book 2067, Page 86, Laramie County, WY
 
RATIFICATION AND REVIVOR OF OIL AND GAS LEASE
Recorded:
Book 2131, Page 718, Laramie County, WY
Description:
Insofar and only insofar as the lease covers:
 
Township 17 North. Range 60 West
 
Section 4:  Lots 3 and 4 (a/d/a N/2NW/4), S/2NW/4, SW/4, S/2SE/4
     
Lessor:
Mickey L. Branigan, a single man
Lessee:
Edward Mike Davis, L.L.C.
Dated:
June 17, 2008
Recorded:
Book 2067, Page 89, Laramie County, WY
 
RATIFICATION AND REVIVOR OF OIL AND GAS LEASE
Recorded:
Book 2131, Page 719, Laramie County, WY
Description:
Insofar and only insofar as the lease covers:
 
Township 17 North. Range 60 West
 
Section 4:  Lots 3 and 4 (a/d/a N/2NW/4), S/2NW/4, SW/4, S/2SE/4
     
Lessor:
John C. McLaughlin, Individually and as Trustee of the John C. McLaughlin
Living  Trust dated September 8, 2000 and LeAnn M. McLaughlin, Individually and
as Trustee of the LeAnn M. McLaughlin Living Trust dated September 8, 2000
Lessee:
Edward Mike Davis, L.L.C.
Dated:
June 17, 2008
Recorded:
Book 2067, Page 83, Laramie County, WY
 
RATIFICATION AND REVIVOR OF OIL AND GAS LEASE
Recorded:
Book 2131, Page 720, Laramie County, WY
Description:
Insofar and only insofar as the lease covers:
 
Township 17 North. Range 60 West
 
Section 4:  Lots 3 and 4 (a/d/a N/2NW/4), S/2NW/4, SW/4, S/2SE/4
     
Lessor:
William L. Hogerson and Connie J. Holgerson, husband and wife
Lessee:
Edward Mike Davis, L.L.C.
Dated:
February 19, 2008
Recorded:
Book 2054, Page 867, Laramie County, WY
Description:
Insofar and only insofar as the lease covers:
 
Township 17 North. Range 60 West
 
Section 10:  S/2
     

 
 
Exhibit "A" -2

--------------------------------------------------------------------------------


 
 
Lessor:
Palm-Egle Land Company, Inc., a Wyoming corporation
Lessee:
Edward Mike Davis, L.L.C.
Dated:
January 3, 2008
Recorded:
Book 2054, Page 873, Laramie County, WY
 
Correction of Description of Oil and Gas Leasse
Recorded:
Book 2132, Page 1348, Laramie County, WY
Description:
Insofar and only insofar as the lease covers:
 
Township 17 North, Range 60 West
 
Section 14:  Lots 1, 2, 3, 4 (ALL)
 
Section 15:  E/2
 
Section 22:  NE/4
     
Lessor:
Robert G. Adcock, Trustee of the Robert G. Adcock Revocable Trust dated August
17, 2000 and Delight M. Adcock, Trustee of the Delight M. Adcock Revocable Trust
dated August 17, 2000
Lessee:
Edward Mike Davis, L.L.C.
Dated:
August 8, 2008
Recorded:
Book 2071, Page 386, Laramie County, WY
 
Correction of Description of Oil and Gas Leasse
Recorded:
Book 2135, Page 682, Laramie County, WY
Description:
Insofar and only insofar as the lease covers:
 
Township 18 North, Range 60 West
 
Section 28:  S/2SE/4SE/4, Pt. SW/4 - Described and Bounded as follows:
 
Beginning at a point on the south line of said SW1/4, 1726.00' N 89"21'56" E of
the SW corner of said SW1/4; thence N 0"10'12" W for  683.30' to a point; thence
N 39"49'49" E for 660.00' to a point; thence S 0"10'12" E for 677.95' to a point
on the south line of the SW1\4 Section 28; thence S 89·21' 56” W for 660,03'
along the south line of said SW1/4 to the point of beginning, containing 10.3123
acres, more or less.
     
Lessor:
Richard A. Person and Louise E. Person, husband and wife
Lessee:
Edward Mike Davis, L.L.C.
Dated:
August 6, 2008
Recorded:
Book OG 131, Page 339, Banner County, NE
 
Correction of Description and Amendment of Oil and Gas Lease
Recorded:
Book 2135, Page 699, Laramie County, WY
Description:
Insofar and only insofar as the lease covers:
 
Township 18 North, Range 60 West
 
Section 28:  W/2SW/4, SW/4NW/4
 
Section 29: All those portions of the S/2NE, W/2, SE/4 all lying East of the ROW
of the UPRR as described in Book 285, Pages 19-21
 
Section 32:  All those portions of the N/2NE lying East of the ROW of the UPRR
as described in Book 285, Pages 19-21
   

 
 
Exhibit "A" -3

--------------------------------------------------------------------------------


 
Lessor:
Darlene M. Bowman Living Trust u/w Dated 07/28/2005, Darlene M. Bowman
individually and as Trustee, and Dale A. Bowman Living Trust u/w Dated
07/28/2008, Dale A Bowman individually and as Trustee
Lessee:
Edward Mike Davis, L.L.C.
Dated:
October 22, 2010
Recorded:
Book 2136, Page 1323, Laramie County, WY
Description:
Insofar and only insofar as the lease covers:
 
Township 18 North. Range 60 West
 
Section 28: W/2NE/4, SW/4SE/4, N/2SE/4, N/2SE/4SE/4, E/2W/2: Less a portion of
the SW/4 Described and Bounded as follows: Beginning at a point on the south
line of said SW1/4, 1726.00' N.089"21'56"E.,of the Southwest corner of said
SW1/4; thence N 0"10'12" W., for 683.30' to a point; thence N 89"49'49"E., for
660.00' to a point; thence S .0"10'12" E for 677.95' to a point on the south
line of the SW1\4 Section 28; thence S 89·21' 56” W for 660,03' along the south
line of said SW1/4 to the point of beginning, containing 10.3123 acres, more or
less.
 
Section 29: N1/2NE1/4
     
Lessor:
Debra Kay Dorigatti, f/k/a Debra Kay Smith, f/k/a Debra Kay Willoughby
Lessee:
Edward Mike Davis, L.L.C.
Dated:
October 19, 2010
Recorded:
Book 2144, Page 690, Laramie County, WY
Description:
Insofar and only insofar as the lease covers:
 
Township 18 North. Range 60 West
 
Section 28: W/2NE/4, SW/4SE/4, N/2SE/4, N/2SE/4SE/4, E/2W/2: Less a portion of
the SW/4 Described and Bounded as follows: Beginning at a point on the south
line of said SW1/4, 1726.00' N.089"21'56"E.,of the Southwest corner of said
SW1/4; thence N 0"10'12" W., for 683.30' to a point; thence N 89"49'49"E., for
660.00' to a point; thence S .0"10'12" E for 677.95' to a point on the south
line of the SW1\4 Section 28; thence S 89·21' 56” W for 660,03' along the south
line of said SW1/4 to the point of beginning, containing 10.3123 acres, more or
less.
 
Section 29: N1/2NE1/4
     
Lessor:
Shelly M. Flohr, f/k/a Shelly Willoughby
Lessee:
Edward Mike Davis, L.L.C.
Dated:
October 19, 2010
Recorded:
Book 2144, Page 687, Laramie County, WY
Description:
Insofar and only insofar as the lease covers:
 
Township 18 North. Range 60 West
 
Section 28: W/2NE/4, SW/4SE/4, N/2SE/4, N/2SE/4SE/4, E/2W/2: Less a portion of
the SW/4 Described and Bounded as follows: Beginning at a point on the south
line of said SW1/4, 1726.00' N.089"21'56"E.,of the Southwest corner of said
SW1/4; thence N 0"10'12" W., for 683.30' to a point; thence N 89"49'49"E., for
660.00' to a point; thence S .0"10'12" E for 677.95' to a point on the south
line of the SW1\4 Section 28; thence S 89·21' 56” W for 660,03' along the south
line of said SW1/4 to the point of beginning, containing 10.3123 acres, more or
less.
 
Section 29: N1/2NE1/4
     
Lessor:
Mark James Willoughby
Lessee:
Edward Mike Davis, L.L.C.
Dated:
October 19, 2010
Recorded:
Book 2144, Page 684 Laramie County, WY
Description:
Insofar and only insofar as the lease covers:
 
Township 18 North. Range 60 West
 
Section 28: W/2NE/4, SW/4SE/4, N/2SE/4, N/2SE/4SE/4, E/2W/2: Less a portion of
the SW/4 Described and Bounded as follows: Beginning at a point on the south
line of said SW1/4, 1726.00' N.089"21'56"E.,of the Southwest corner of said
SW1/4; thence N 0"10'12" W., for 683.30' to a point; thence N 89"49'49"E., for
660.00' to a point; thence S .0"10'12" E for 677.95' to a point on the south
line of the SW1\4 Section 28; thence S 89·21' 56” W for 660,03' along the south
line of said SW1/4 to the point of beginning, containing 10.3123 acres, more or
less.
 
Section 29: N1/2NE1/4
     

 
 
Exhibit "A" -4

--------------------------------------------------------------------------------


 
 
Lessor:
Dave A. Duello, a married man dealing in his sole and separate property
Lessee:
Edward Mike Davis, L.L.C.
Dated:
September 2, 2008
Recorded:
Book 2080, Page 1118, Laramie County, WY
Description:
Insofar and only insofar as the lease covers:
 
Township 14 North. Range 60 West
 
Section 4:  ALL
 
Section 8:  E/2, N/2NW/4
     
Lessor:
Wisroth Ranch, Co., a Wyoming Corporation
Lessee:
Edward Mike Davis, L.L.C.
Dated:
August 29,2003
Recorded:
Book 17864, Page 1656, Laramie County, WY
 
Extension of Oil and Gas Lease dated August 25, 2008
Recorded:
Book 2073, Page 1112, Laramie County, WY
Description:
Insofar and only insofar as the lease covers:
 
Township 14 North. Range 60 West
 
Section 4:  ALL
 
Section 8:  E/2, N/2NW/4
     
Lessor:
Gross-Wilkinson Ranch, a Wyoming corporation
Lessee:
New Century Production Company, L.L.C.
Dated:
October 3, 2008
 
Memorandum of Oil and Gas Lease
Recorded:
Book 2087, Page 828, Laramie County, WY
Description:
Insofar and only insofar as the lease covers:
 
Township 14 North. Range 60 West
 
Section 5:  E/2SW/4
     
Lessor:
Louise E. Scheel  a widow and as Trustee of the Louise E. Scheel Living Trust,
dated 6-25-2002
Lessee:
Edward Mike Davis, L.L.C.
Dated:
August 22, 2008
Recorded:
Book 2076, Page 1657, Laramie County, WY
Description:
Insofar and only insofar as the lease covers:
 
Township 14 North. Range 60 West
 
Section  8:  S/2NW/4, SW/4
 
Section 18:  A tract of land in the E/2NE/4, containing 6.5 acres
           

 
 
Exhibit "A" -5

--------------------------------------------------------------------------------


 
 
Lessor:
Kathryn Ann Eisenbraun and Paul G. Eisenbraun, wife and husband
Lessee:
Edward Mike Davis, L.L.C.
Dated:
August 22, 2008
Recorded:
Book 2080, Page 1121, Laramie County, WY
Description:
Insofar and only insofar as the lease covers:
 
Township 14 North. Range 60 West
 
Section  8:  S/2NW/4, SW/4
 
Section 18:  NE/4, less a 6.5 acres tract located in the E/2NE/4, described in
WD dated 6-20-96
     
Lessor:
E. Vivian Trompke, f/k/a  E. Vivian Bridges and Leonard S. Trompke, wife and
husband
Lessee:
Edward Mike Davis, L.L.C.
Dated:
September 9, 2008
Recorded:
Book 2080, Page 1133, Laramie County, WY
Description:
Insofar and only insofar as the lease covers:
 
Township 14 North. Range 60 West
 
Section 17:  W/2
 
Section 18:  SE/4
     
Lessor:
Mavis Peterson, a married woman dealing in her sole and separate property and as
Heir of the Estate of Floyd Bridges Jr. and Dorothy Mae Bridges, both deceased
Lessee:
Edward Mike Davis, L.L.C.
Dated:
September 17, 2008
Recorded:
Book _______, Page _________, Laramie County, WY
Description:
Insofar and only insofar as the lease covers:
 
Township 14 North. Range 60 West
 
Section 17:  W/2
 
Section 18:  SE/4
     
Lessor:
Dale Bridges, a married man dealing in his sole and separate property and as
Heir of the Estate of Floyd Bridges Jr. and Dorothy Mae Bridges, both deceased
Lessee:
Edward Mike Davis, L.L.C.
Dated:
September 17, 2008
Recorded:
Book 2080, Page 1130, Laramie County, WY
Description:
Insofar and only insofar as the lease covers:
 
Township 14 North. Range 60 West
 
Section 17:  W/2
 
Section 18:  SE/4
     
Lessor:
Alvin Bridges, a married man dealing in his sole and separate property and as
Heir of the Estate of Floyd Bridges Jr. and Dorothy Mae Bridges, both deceased
Lessee:
Edward Mike Davis, L.L.C.
Dated:
September 17, 2008
Recorded:
Book 2080, Page 1127, Laramie County, WY
Description:
Insofar and only insofar as the lease covers:
 
Township 14 North. Range 60 West
 
Section 17:  W/2
 
Section 18:  SE/4
     

 
 
Exhibit "A" -6

--------------------------------------------------------------------------------


 
 
Lessor:
Charles T. Fornstrom, aka  Charles Thomas Fornstrom and Kathleen Jo Fornstrom,
individually, and as husband and wife
Lessee:
Edward Mike Davis, L.L.C.
Dated:
August 21, 2008
Recorded:
Book 2076, Page 1645, Laramie County, WY
Description:
Insofar and only insofar as the lease covers:
 
TOWNSHIP 14 NORTH, RANGE 60 WEST, 6th P.M.
Section 17: E/2SW/4
Section 18: E/2SW/4
Section 18: SE/4 except 2 parcels of land described as follows:  Parcel (1)
Beginning at the SE corner of said Section 18; thence westerly along the South
boundary of said Section 18 a distance of 820 feet; thence Northerly, parallel
to the East boundary of said Section 18 a distance of 155 feet; thence westerly,
parallel to the South boundary of said Section 18 a distance of 156 feet; thence
northerly parallel to the East boundary of said Section 18 a distance of 368
feet; thence easterly, parallel to the South boundary of said Section 18 a
distance of 976 feet to a point on the East boundary of said Section 18; thence
southerly along the East boundary of said Section 18 a distance of 523 feet to
the point of beginning.  Said parcel contains 9.97 net acres and is more fully
described in book 1122, page 1569. Parcel (2) Beginning at a point 820 feet west
of the SE corner of said Section 18 on the south boundary of said Section 18:
thence westerly along the south boundary of said Section 18 a distance of 156
feet; thence northerly, parallel to the east boundary of said Section 18 a
distance of 155 feet; thence easterly, parallel to the sought boundary of said
Section 18 a distance of 156 feet; thence southerly, parallel to the east
boundary of said Section 18 a distance of 155 feet to a point of
beginning.  Said parcel contains .41 acres and is more fully described in book
1499, page 1153
TOWNSHIP 14 NORTH, RANGE 61 WEST, 6th P.M.
Section 25: NW/4NW/4

 
Lessor:
Leonard A. Fornstrom, Trustee of the Leonard A. Fornstrom Revocable Trust, U/A/D
6-30-1997, and Leonard A. Fornstrom, Trustee of the Alice E. Fornstrom Family
Trust, U/A/D 6-30-1997
Lessee:
Edward Mike Davis, L.L.C.
Dated:
October13, 2008
Recorded:
Book 2096 Page 486, Laramie County, WY
Description:
Insofar and only insofar as the lease covers:
 
Township 14 North. Range 60 West
Section 17:  E/2W/4
   
Lessor:
Vickie Ley, a widow and as Heir of the Estate of Victor Schwartz, deceased
Lessee:
Edward Mike Davis, L.L.C.
Dated:
October 11, 2008
Recorded:
Book 2080 Page 1124, Laramie County, WY
Description:
Insofar and only insofar as the lease covers:
 
Township 14 North. Range 60 West
 
Section 17:  E/2W/4
   

 
 
Exhibit "A" -7

--------------------------------------------------------------------------------


 
 
Lessor:
Darryl May, a widower, and as the Legal Guardian for McKenna May and Keegan May,
both the minor children of Darryl May and Gwendolyn May, and as Heir of the
Estate of Gwendolyn May, deceased and as Heir of the Estate of Victor Schwartz,
deceased
Lessee:
Edward Mike Davis, L.L.C.
Dated:
October 14, 2008
Recorded:
Book 2096 Page 492, Laramie County, WY
Description:
Insofar and only insofar as the lease covers:
 
Township 14 North. Range 60 West
 
Section 17:  E/2W/4
   
Lessor:
Teresa Mercer, a.k.a. Terresa Mercer, a married woman dealing in her sole and
separate property and as Heir of the Estate of Victor Schwartz, deceased
Lessee:
Edward Mike Davis, L.L.C.
Dated:
October 14, 2008
Recorded:
Book _______ Page ________, Laramie County, WY
Description:
Insofar and only insofar as the lease covers:
 
Township 14 North. Range 60 West
 
Section 17:  E/2W/4
   
Lessor:
Gaylan Roth, a.k.a. Gaylen May, a married man dealing in his sole and separate
property, and as Heir of the Estate of Victor Schwartz, deceased
Lessee:
Edward Mike Davis, L.L.C.
Dated:
October 14, 2008
Recorded:
Book 2096 Page 489, Laramie County, WY
Description:
Insofar and only insofar as the lease covers:
 
Township 14 North. Range 60 West
 
Section 17:  E/2W/4
   
Lessor:
Kenneth Macy and Angela Macy and Frederick Macy and Bertram Macy, as Joint
Tenants.
Lessee:
Edward Mike Davis, L.L.C.
Dated:
October 13, 2008
Recorded:
Book 2096 Page 483, Laramie County, WY
Description:
Insofar and only insofar as the lease covers:
 
Township 14 North. Range 60 West
 
Section 19:  E/2, less a 14.60 acre tract, as described as exception in warranty
deed dated May 9, 2007, in book 2006, page 1558.
   
Lessor:
Anderson Livestock, Inc.
Lessee:
Edward Mike Davis, L.L.C.
Dated:
November 2, 2008
Recorded:
Book 2096 Page 477, Laramie County, WY
Description:
Insofar and only insofar as the lease covers:
 
Township 14 North. Range 60 West
 
Section 19:  Part of the NE/4, a 14.60 acre tract, as described as exception in
warranty deed dated May 9, 2007, in book 2006, page 1558.
   

 
 
Exhibit "A" -8

--------------------------------------------------------------------------------


 
 
Lessor:
Scott L. Vasko and Kristine S. Vasko, husband and wife
Lessee:
Edward Mike Davis, L.L.C.
Dated:
October 13, 2008
Recorded:
Book 2096 Page 480, Laramie County, WY
Description:
Insofar and only insofar as the lease covers:
 
Township 14 North. Range 60 West
 
Section 19:  Lot 3(40.09), NE/4SW/4
   
Lessor:
Irene Young, a widow and heir to James Young
Lessee:
Edward Mike Davis, L.L.C.
Dated:
August 29, 2008
Recorded:
Book 2076 Page 1660, Laramie County, WY
Description:
Insofar and only insofar as the lease covers:
 
Township 14 North. Range 60 West
 
Section 19:  Lot 3(40.09), Lot 4(40.16), NE/4, E/2SW/4, SE/4
       
Lessor:
Donald J. Young, Trustee  of  The  Robert Gary Young Trust dated 14 May
1981Trust
Lessee:
Edward Mike Davis, L.L.C.
Dated:
September 3, 2008
Recorded:
Book 2076 Page 1675, Laramie County, WY
Description:
Insofar and only insofar as the lease covers:
 
Township 14 North. Range 60 West
 
Section 19:  Lot 3(40.09), Lot 4(40.16), NE/4, E/2SW/4, SE/4
   
Lessor:
Donald J. Young, a married man dealing in his sole and separate property
Lessee:
Edward Mike Davis, L.L.C.
Dated:
September 3, 2008
Recorded:
Book 2076 Page 1678, Laramie County, WY
Description:
Insofar and only insofar as the lease covers:
 
Township 14 North. Range 60 West
 
Section 19:  Lot 3(40.09), Lot 4(40.16), NE/4, E/2SW/4, SE/4
   
Lessor:
Larry W. Young, a.k.a. Lawrence W. Young II, a married man dealing in his sole
and separate
Lessee:
Edward Mike Davis, L.L.C.
Dated:
September 3, 2008
Recorded:
Book 2076 Page 1654, Laramie County, WY
Description:
Insofar and only insofar as the lease covers:
 
Township 14 North. Range 60 West
 
Section 19:  Lot 3(40.09), Lot 4(40.16), NE/4, E/2SW/4, SE/4
   

 
 
Exhibit "A" -9

--------------------------------------------------------------------------------


 
 
Lessor:
Sharon K. Soderquist, a married woman dealing in her sole and separate property 
Lessee:
Edward Mike Davis, L.L.C.
Dated:
September 3, 2008
Recorded:
Book 2076 Page 1666, Laramie County, WY
Description:
Insofar and only insofar as the lease covers:
 
Township 14 North. Range 60 West
 
Section 19:  Lot 3(40.09), Lot 4(40.16), NE/4, E/2SW/4, SE/4
   
Lessor:
Lana J. Ford, a single woman
Lessee:
Edward Mike Davis, L.L.C.
Dated:
September 3, 2008
Recorded:
Book 2076 Page 1669, Laramie County, WY
Description:
Insofar and only insofar as the lease covers:
 
Township 14 North. Range 60 West
 
Section 19:  Lot 3(40.09), Lot 4(40.16), NE/4, E/2SW/4, SE/4
   
Lessor:
Judy King, a single woman
Lessee:
Edward Mike Davis, L.L.C.
Dated:
September 3, 2008
Recorded:
Book 2076 Page 1672, Laramie County, WY
Description:
Insofar and only insofar as the lease covers:
 
Township 14 North. Range 60 West
 
Section 19:  Lot 3(40.09), Lot 4(40.16), NE/4, E/2SW/4, SE/4
   
Lessor:
Peggy Jo Bunger, a married woman dealing in her sole and separate property and
as Trustee of the Peggy Jo Bunger Living Trust
Lessee:
Edward Mike Davis, L.L.C.
Dated:
September 9, 2008
Recorded:
Book 2076 Page 1648, Laramie County, WY
Description:
Insofar and only insofar as the lease covers:
 
Township 14 North. Range 60 West
 
Section 19:  Lot 3(40.09), Lot 4(40.16), NE/4, E/2SW/4, SE/4
   
Lessor:
Diana K. Simons a.k.a. Diana Simons, a married woman with sole and separate
property
Lessee:
Edward Mike Davis, L.L.C.
Dated:
September 9, 2008
Recorded:
Book 2076 Page 1651, Laramie County, WY
Description:
Insofar and only insofar as the lease covers:
 
Township 14 North. Range 60 West
 
Section 19:  Lot 3(40.09), Lot 4(40.16), NE/4, E/2SW/4, SE/4
   
Lessor:
Linda Sue Skirrow, a married woman with sole and separate property
Lessee:
Edward Mike Davis, L.L.C.
Dated:
September 3, 2008
Recorded:
Book 2076 Page 1663, Laramie County, WY
Description:
Insofar and only insofar as the lease covers:
 
Township 14 North. Range 60 West
 
Section 19:  Lot 3(40.09), Lot 4(40.16), NE/4, E/2SW/4, SE/4
   

 
 Exhibit "A" -10

--------------------------------------------------------------------------------